[a1subscriptionagreemente001.jpg]
SUBSCRIPTION AGREEMENT This Subscription Agreement (this “Agreement”) is dated
as of February 11, 2019 (the “Effective Date”), among Genocea Biosciences, Inc.,
a Delaware corporation (the “Company”), and each purchaser identified on the
signature pages hereto (each a “Purchaser” and collectively the “Purchasers”).
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.
WHEREAS, each Purchaser wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate number of
Initial Closing Common Shares (as defined below), and, if applicable, upon a
Second Closing (as defined below), the Second Closing Shares (as defined below)
(which aggregate amount for all Purchasers together shall be 25,599,979 Initial
Closing Common Shares, and 51,352,853 Second Closing Shares for an aggregate of
76,952,832 shares of Common Stock upon a Second Closing (as defined below) and
shall be collectively referred to herein as the “Shares”), (ii) at the Initial
Closing (as defined below) a warrant to acquire up to that number of additional
shares of Common Stock set forth opposite such Purchaser’s name on Exhibit A
(the “Initial Closing Warrants”), in substantially the form attached hereto as
Exhibit C (as exercised, collectively, the “Initial Closing Warrant Shares”) and
(iii) at the Initial Closing (as defined below) a pre-funded warrant to acquire
up to that number of additional shares of Common Stock set forth opposite such
Purchaser’s name on Exhibit A (the “Pre-Funded Warrants” and collectively with
the Initial Closing Warrants, the “Warrants”), in substantially the form
attached hereto as Exhibit D (as exercised, collectively, the “Pre-Funded
Warrant Shares” and together with the Initial Closing Warrant Shares, the
“Warrant Shares”). The Shares, the Warrants and the Warrant Shares collectively
are referred to herein as the “Securities”. WHEREAS, in connection with the
offering and sale of the Securities, the Company has entered into an engagement
letter dated January 18, 2019, as amended on January 23, 2019 with Cantor
Fitzgerald & Co. (the “Placement Agent”). NOW, THEREFORE, in consideration of
the mutual covenants contained in this Agreement, and for other good and
valuable consideration the receipt and adequacy of which are hereby
acknowledged, the Company and each Purchaser agree as follows: 1. DEFINITIONS
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1: “Applicable
VWAP” means the daily volume weighted-average price of the Common Stock on the
Trading Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:00 p.m. (New 1. 74109921_9 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente002.jpg]
York City time)) from the date the Company announces topline data from Part A of
its Phase 1/2a clinical trial for GEN-009 (the “Data”) through the date the
Company exercises its option to proceed with the Second Closing pursuant to
Section 2.3 of this Agreement (the “Exercise Date”). “Common Stock” means the
common stock of the Company, $0.001 par value per share, and any other class of
securities into which such securities may hereafter be reclassified or changed
into. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder. “GAAP” means U.S. generally
accepted accounting principles consistently applied. “Governmental Entity” shall
mean any national, federal, state, county, municipal, local or foreign
government, or any political subdivision, court, body, agency or regulatory
authority thereof, and any person exercising executive, legislative, judicial,
regulatory, taxing or administrative functions of or pertaining to any of the
foregoing. “Initial Closing” means the initial closing of the purchase and sale
of the Initial Closing Common Shares (as defined below) and the Warrants on the
Initial Closing Date pursuant to Section 2.1 of this Agreement. “Initial Closing
Date” means February 14, 2019. “Initial Common Closing Price” means $0.4713 per
share. “Investment Company Act” means the Investment Company Act of 1940, as
amended. “Material Adverse Effect” means a circumstance that (i) could
reasonably be expected to have a material adverse effect on the performance of
this Agreement or the consummation of any of the transactions contemplated
hereby or (ii) could reasonably be expected to have a material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company. “Optional Closing” means the optional closing of the
purchase and sale of the Optional Closing Common Shares (as defined below) on
the Optional Closing Date pursuant to Section 2.3 of this Agreement. “Optional
Closing Date” means the date that is the second Trading Day following the Second
Closing Date. “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act pursuant
to Section 4 hereof. “Rule 144” means Rule 144 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule. 2. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente003.jpg]
“Second Closing” means the second closing of the purchase and sale of the Second
Closing Shares (as defined below) on the Second Closing Date pursuant to Section
2.3 of this Agreement. “Second Closing Date” means the date that is the second
Trading Day following the Exercise Date, such Exercise Date to be no later than
fourteen Trading Days after the Company publicly releases the Data. “Second
Closing Purchase Price” means an amount equal to the greater of (i) the Initial
Common Closing Price (as adjusted for any dividends, combinations, stock splits,
recapitalizations and the like after the Effective Date) and (ii) 0.80
multiplied by the Applicable VWAP. “Short Sales” means all “short sales” as
defined in Rule 200 of Regulation SHO of the Exchange Act, but shall be deemed
to not include the location and/or reservation of borrowable shares of Common
Stock. “Trading Day” means a day on which the Common Stock is traded on a
Trading Market. “Trading Market” means the following markets or exchanges on
which (and if) the Common Stock is listed or quoted for trading on the date in
question: the NYSE American; The Nasdaq Capital Market; The Nasdaq Global
Market; The Nasdaq Global Select Market; or the New York Stock Exchange.
“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed and delivered to the Purchasers in connection
with the transactions contemplated hereunder. “Warrant Shares” means the shares
of Common Stock issuable upon exercise of each Warrant. 2. PURCHASE AND SALE 2.1
Initial Closing. (a) At the Initial Closing, upon the terms set forth herein,
the Company hereby agrees to issue and sell to each Purchaser, and each
Purchaser agrees to purchase from the Company, severally and not jointly, the
number of shares of Common Stock (the “Initial Closing Common Shares”) set forth
opposite such Purchaser’s name on Exhibit A hereto, at a purchase price equal to
the Initial Common Closing Price per share of Common Stock. (b) At the Initial
Closing, upon the terms set forth herein, the Company hereby agrees to issue and
sell to each Purchaser, and each Purchaser agrees to purchase from the Company,
severally and not jointly, an Initial Closing Warrant exercisable for a number
of Initial Closing Warrant Shares set forth opposite such Purchaser’s name on
Exhibit A hereto, at a purchase price equal to $0.125 per Initial Closing
Warrant Share (or $0.03125 per 0.25 of a Warrant Share). (c) At the Initial
Closing, upon the terms set forth herein, the Company hereby agrees to issue and
sell to Biotechnology Value Fund L.P. or one or more of its affiliates 3.
74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente004.jpg]
(collectively, “BVF”), and BVF agrees to purchase from the Company, a Pre-Funded
Warrant at a purchase price equal to the Initial Common Closing Price per share
of Common Stock. (d) At the Initial Closing, each Purchaser shall deliver to the
Company via wire transfer immediately available funds equal to its aggregate
purchase price set forth opposite such Purchaser’s name on Exhibit A hereto and
the Company shall deliver to each Purchaser its respective Securities and the
other items set forth in Section 2.2 of this Agreement deliverable at the
Initial Closing on the Initial Closing Date. The Initial Closing shall occur at
10:00 a.m. (New York City Time) on February 14, 2019 or such other time and
location as the parties shall mutually agree. 2.2 Deliveries; Initial Closing
Conditions. (a) At the Initial Closing, the Company will deliver or cause to be
delivered to each Purchaser certificate(s) or book-entry shares representing the
Common Stock, purchased by such Purchaser, registered in the Purchaser’s name.
Such delivery shall be against payment of the purchase price therefor by the
Purchaser by wire transfer of immediately available funds to the Company in
accordance with the Company’s written wiring instructions. (b) At the Initial
Closing, the Company will deliver or cause to be delivered to each Purchaser the
Warrant purchased by such Purchaser registered in the Purchaser’s name. Such
delivery shall be against payment of the purchase price therefor by the
Purchaser by wire transfer of immediately available funds to the Company in
accordance with the Company’s written wiring instructions. (c) The respective
obligations of the Company, on the one hand, and the Purchasers, on the other
hand, hereunder in connection with the Initial Closing are subject to the
following conditions being met: (i) the accuracy in all material respects on the
Initial Closing Date of the representations and warranties contained herein
(unless made as of a specified date therein) of the Company (with respect to the
obligations of the Purchasers) and the Purchasers (with respect to the
obligations of the Company); (ii) all obligations, covenants and agreements of
the Company (with respect to the obligations of the Purchasers) and the
Purchasers (with respect to the obligations of the Company) required to be
performed at or prior to the Initial Closing Date shall have been performed in
all material respects; (iii) Purchasers shall have received a certificate of the
Secretary of the Company (a “Secretary’s Certificate”), dated as of the Initial
Closing Date in form and substance reasonably satisfactory to the Purchasers;
(iv) Purchasers shall have received a certificate signed by the Chief Executive
Officer of the Company (an “Officer’s Certificate”), dated as of the Initial
Closing Date in form and substance reasonably satisfactory to the Purchasers;
and 4. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente005.jpg]
(v) Purchasers shall have received an opinion of Ropes & Gray LLP, counsel for
the Company (“Company Counsel”), dated as of the Initial Closing Date, in a form
reasonably satisfactory to the Purchasers. 2.3 Second Closing. (a) Following the
Company’s distribution of the Second Closing Notice (as defined below), at the
Second Closing (which, for the avoidance of doubt, shall occur on the Second
Closing Date), upon the terms set forth herein, the Company hereby agrees to
issue and sell to each Purchaser, and each Purchaser agrees to purchase from the
Company, severally and not jointly, all or a portion of a number of shares of
Common Stock or Pre-Funded Warrants (such securities, collectively, the “Second
Closing Shares”) in an aggregate purchase amount set forth opposite such
Purchaser’s name on Exhibit B hereto, at a purchase price per share equal to the
Second Closing Purchase Price. The Company shall provide each Purchaser written
notice of the amount of such Purchaser’s Second Closing Shares as promptly as
possible following the Company’s calculation of the Second Closing Purchase
Price. The sales made at the Second Closing shall be made on the terms and
conditions set forth in this Agreement, provided that (i) the representations
and warranties of the Company set forth in Section 3.1 hereof shall speak only
as of the Initial Closing Date, and (ii) the representations and warranties of
the Purchasers participating in the Second Closing set forth in Section 3.2
hereof shall speak as of the Second Closing Date. (b) At the Second Closing,
each Purchaser shall deliver to the Company via wire transfer immediately
available funds equal to its aggregate purchase price for the Second Closing
Shares and the Company shall deliver to each Purchaser certificate(s) or
book-entry shares representing its respective Second Closing Shares. (c)
Following the distribution of the Second Closing Notice and in the event that a
Material Adverse Effect has not occurred, in the event that a Purchaser fails to
purchase at the Second Closing at least 50% of the total number of Second
Closing Shares required to be purchased by such Purchaser pursuant to this
Section 2.3 (any such Purchaser being referred to herein as a “Non-Participating
Purchaser”), then the initial Warrant held by such Purchaser, to the extent not
exercised prior to the Second Closing, shall automatically terminate and be of
no further force or effect. The aforementioned forfeiture of the Warrant shall
be the sole recourse of the Company for any failure of a Purchaser to purchase
all of the Second Closing Shares required to be purchased at the Second Closing.
(d) If the Company elects to offer additional shares of Common Stock to the
Purchasers in an amount greater than the aggregate Second Closing Shares, the
Purchasers shall have the option, but not the obligation, to purchase, on a pro
rata basis, such additional shares of Common Stock (the “Optional Closing Common
Shares”) at a price per share equal to the Second Closing Purchase Price. Each
Purchaser’s “pro rata share” of the Optional Closing Common Shares shall be
equal to the product of, rounded down to the nearest whole share, the aggregate
number of Optional Closing Common Shares multiplied by the quotient of (i) (A)
the total number of shares of Common Stock or shares issuable upon the exercise
of the Pre-Funded Warrants previously purchased by such Purchaser at the Initial
Closing and Second Closing, divided by (B) the total number of shares of Common
Stock and shares issuable upon the exercise of the Pre- 5. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente006.jpg]
Funded Warrants previously purchased by all Purchasers at the Initial Closing
and Second Closing. The Company shall provide each Purchaser written notice of
the amount of such Purchaser’s option to purchase its Optional Closing Common
Shares as promptly as possible following the Second Closing Date. The sales made
at the Optional Closing shall be made on the terms and conditions set forth in
this Agreement, provided that (i) the representations and warranties of the
Company set forth in Section 3.1 hereof shall speak only as of the Initial
Closing Date, and (ii) the representations and warranties of the Purchasers
participating in the Optional Closing set forth in Section 3.2 hereof shall
speak as of the Optional Closing Date. (e) The respective obligations of the
Company, on the one hand, and the Purchasers, on the other hand, hereunder in
connection with the Second Closing and the Optional Closing are subject to the
following conditions being met: (i) the accuracy in all material respects on the
Second Closing Date or the Optional Closing Date, as applicable, of the
representations and warranties contained herein (unless made as of a specified
date therein) of the Company (with respect to the obligations of the Purchasers)
and the Purchasers (with respect to the obligations of the Company); (ii) all
obligations, covenants and agreements of the Company (with respect to the
obligations of the Purchasers) and the Purchasers (with respect to the
obligations of the Company) required to be performed at or prior to the Second
Closing Date or the Optional Closing Date, as applicable, shall have been
performed in all material respects; (iii) Purchasers shall have received a
Secretary’s Certificate, dated as of the Second Closing Date or the Optional
Closing Date, as applicable, in form and substance reasonably satisfactory to
the Purchasers; (iv) Purchasers shall have received an Officer’s Certificate,
dated as of the Second Closing Date of the Optional Closing Date, as applicable,
in form and substance reasonably satisfactory to the Purchasers; (v) Purchasers
shall have received an opinion of Company Counsel, dated as of the Second
Closing Date or the Optional Closing Date, as applicable, in a form reasonably
satisfactory to the Purchasers; (vi) Purchasers shall have timely received the
Second Closing Notice or the Optional Closing Notice, as applicable; and (vii)
No Material Adverse Effect has occurred. (f) Notwithstanding anything set forth
in this Agreement to the contrary, if a majority of the board of directors of
the Company do not determine that the Data warrants further clinical development
of GEN-009 or otherwise decide not to proceed with the Second Closing, the
Company shall provide the Purchasers with written notice signed by the Company’s
Chief Executive Officer or any Senior Vice President of its determination and
related election to consummate or not to consummate the Second Closing (the
“Second Closing Notice”) or the Optional Closing (the “Optional Closing
Notice”). In the event the Second Closing shall not occur 6. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente007.jpg]
and the Company’s obligation to issue and sell the Second Closing Shares to each
Purchaser shall automatically terminate and be of no further force or effect and
each Purchaser’s obligation to purchase the Second Closing Shares shall
terminate and be of no further force or effect; provided that the Company shall
make such election within fourteen Trading Days after receiving the Data. For
the avoidance of doubt, the Company shall not be permitted to proceed with the
Optional Closing it if does not elect to proceed with the Second Closing. 2.4
Second Closing Shortfall Closing. (a) In the event (i) the Second Closing occurs
and (ii) all Second Closing Shares are not purchased at the Second Closing by
the Purchasers pursuant to Section 2.3 above, the Company shall, within five
Trading Days following the Second Closing, notify each Purchaser that is not a
Non-Participating Purchaser (each, a “Fully Participating Purchaser”) in writing
(such written notice, the “Shortfall Closing Notice”) of the total number of
Second Closing Shares that were not purchased at the Second Closing, and each
Fully Participating Purchaser shall have the right, but not the obligation, to
purchase at a closing (the “Second Shortfall Closing”) any Second Closing Shares
not purchased by the Non-Participating Purchasers (such Shares, collectively,
the “Unsubscribed Shares”), at a purchase price per share equal to the Second
Closing Purchase Price. The Second Shortfall Closing shall be held on the date
that is ten Trading Days following delivery of the Shortfall Closing Notice, or
if such date is not a business day, then on the next business day (the date on
which the Second Shortfall Closing actually occurs, the “Second Shortfall
Closing Date”). Each Fully Participating Purchaser may exercise its right to
participate in the Second Shortfall Closing by delivering written notice to the
Company thereof within five days following delivery to the Fully Participating
Purchasers of the Second Shortfall Closing Notice, which notice shall specify
the number of Unsubscribed Shares that such Fully Participating Purchaser is
electing to purchase at the Second Shortfall Closing (the “Unsubscribed Shares
Notice”). To the extent the Fully Participating Purchasers collectively elect to
purchase more than the available Unsubscribed Shares, the Unsubscribed Shares
shall be allocated among the Fully Participating Purchasers on a pro rata basis.
For purposes of this section, each Fully Participating Purchaser’s “pro rata
share” of the Unsubscribed Shares shall be equal to the product of, rounded down
to the nearest whole share, (i) the aggregate number of Unsubscribed Shares
multiplied by the quotient of (i) (A) the total number of shares of Common Stock
previously purchased by such Fully Participating Purchaser at the Second
Closing, divided by (B) the total number of shares of Common Stock previously
purchased by all Fully Participating Purchasers at the Second Closing; provided,
however, that no Fully Participating Purchaser shall be required to purchase
more Unsubscribed Shares than such Fully Participating Purchaser indicated in
its Unsubscribed Shares Notice (such difference, the “Cut-back Securities”). To
the extent any Cut-back Securities remain, such Cut-back Securities shall be
offered to the remaining Fully Participating Purchasers, which shall be offered
to such remaining Fully Participating Purchasers in a manner consistent with
this Section 2.4. The sales made at the Second Shortfall Closing shall be made
on the terms and conditions set forth in this Agreement, provided that (i) the
representations and warranties of the Company set forth in Section 3.1 hereof
shall speak only as of the Initial Closing Date, and (ii) the representations
and warranties of the Fully Participating Purchaser participating in the Second
7. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente008.jpg]
Shortfall Closing set forth in Section 3.2 hereof shall speak as of the Second
Shortfall Closing Date. (b) Notwithstanding anything set forth in Section
2.4(a), no Fully Participating Purchaser shall have the right to purchase
Unsubscribed Shares at the Second Shortfall Closing to the extent that such
Fully Participating Purchaser (together with its affiliates) would beneficially
own a number of shares of Common Stock that would result in a change of control
as set forth in Nasdaq Listing Rule 5635(b) immediately after giving effect to
the issuance of shares of Common Stock pursuant to the Second Shortfall Closing.
(c) At the Second Shortfall Closing, each Fully Participating Purchaser shall
deliver to the Company via wire transfer immediately available funds equal to
its aggregate purchase price for all Unsubscribed Shares being purchased by such
Fully Participating Purchaser and the Company shall deliver to each Fully
Participating Purchaser certificate(s) representing its respective Unsubscribed
Shares. 2.5 Optional Shortfall Closing (a) In the event (i) the Optional Closing
occurs and (ii) all Optional Closing Shares are not purchased at the Optional
Closing by the Purchasers pursuant to Section 2.3 above, the Company shall,
within five Trading Days following the Optional Closing, notify each Purchaser
that participated in the Optional Closing (each, a “Fully Participating Optional
Closing Purchaser”) in writing (such written notice, the “Optional Shortfall
Closing Notice”) of the total number of Optional Closing Common Shares that were
not purchased at the Optional Closing, and each Fully Participating Optional
Closing Purchaser shall have the right, but not the obligation, to purchase at a
closing (the “Optional Shortfall Closing”) any Optional Closing Common Shares
not purchased by the Non-Participating Optional Closing Purchasers (such Shares,
collectively, the “Unsubscribed Optional Shares”), at a purchase price per share
equal to the Second Closing Purchase Price. The Optional Shortfall Closing shall
be held on the date that is ten Trading Days following delivery of the Optional
Shortfall Closing Notice, or if such date is not a business day, then on the
next business day (the date on which the Optional Shortfall Closing actually
occurs, the “Optional Shortfall Closing Date”). Each Fully Participating
Optional Closing Purchaser may exercise its right to participate in the Optional
Shortfall Closing by delivering written notice to the Company thereof within
five days following delivery to the Fully Participating Optional Closing
Purchasers of the Optional Shortfall Closing Notice, which notice shall specify
the number of Unsubscribed Optional Shares that such Fully Participating
Optional Closing Purchaser is electing to purchase at the Optional Shortfall
Closing (the “Unsubscribed Optional Shares Notice”). To the extent the Fully
Participating Optional Closing Purchasers collectively elect to purchase more
than the available Unsubscribed Optional Shares, the Unsubscribed Optional
Shares shall be allocated among the Fully Participating Optional Closing
Purchasers on a pro rata basis. For purposes of this section, each Fully
Participating Optional Purchaser’s “pro rata share” of the Unsubscribed Optional
Shares shall be equal to the product of, rounded down to the nearest whole
share, (i) the aggregate number of Unsubscribed Optional Shares multiplied by
the quotient of (i) (A) the total number of shares of Common Stock previously
purchased by such Fully Participating Purchaser at the Second Closing, divided
by (B) the total number of shares 8. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente009.jpg]
of Common Stock previously purchased by all Fully Participating Optional
Purchasers at the Second Closing; provided, however, that no Fully Participating
Optional Purchaser shall be required to purchase more Unsubscribed Optional
Shares than such Fully Participating Optional Purchaser indicated in its
Unsubscribed Optional Shares Notice (such difference, the “Cut-back Optional
Securities”). To the extent any Cut-back Optional Securities shall be offered to
the remaining Fully Participating Optional Purchasers, which shall be offered to
such remaining Fully Participating Optional Purchasers in a manner consistent
with this Section 2.5. The sales made at the Optional Shortfall Closing shall be
made on the terms and conditions set forth in this Agreement, provided that (i)
the representations and warranties of the Company set forth in Section 3.1
hereof shall speak only as of the Initial Closing Date, and (ii) the
representations and warranties of the Fully Participating Optional Purchaser
participating in the Optional Shortfall Closing set forth in Section 3.2 hereof
shall speak as of the Optional Shortfall Closing Date. (b) Notwithstanding
anything set forth in Section 2.4(a), no Fully Participating Optional Purchaser
shall have the right to purchase Unsubscribed Optional Shares at the Optional
Shortfall Closing to the extent that such Fully Participating Optional Purchaser
(together with its affiliates) would beneficially own a number of shares of
Common Stock that would result in a change of control as set forth in Nasdaq
Listing Rule 5635(b) immediately after giving effect to the issuance of shares
of Common Stock pursuant to the Optional Shortfall Closing. (c) At the Optional
Shortfall Closing, each Fully Participating Optional Purchaser shall deliver to
the Company via wire transfer immediately available funds equal to its aggregate
purchase price for all Unsubscribed Optional Shares being purchased by such
Fully Participating Optional Purchaser and the Company shall deliver to each
Fully Participating Optional Purchaser certificate(s) representing its
respective Unsubscribed Optional Shares. 3. REPRESENTATIONS AND WARRANTIES 3.1
Representations and Warranties of the Company. Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section 3.2 of
this Agreement and except as set forth in the SEC Reports (defined below), which
disclosures serve to qualify these representations and warranties in their
entirety, the Company represents and warrants to the Purchasers and the
Placement Agent that the statements contained in this Section 3.1 are true and
correct as of the date of the Initial Closing Date: (a) The Company was not and
is not an Ineligible Issuer (as defined in Rule 405), without taking account of
any determination by the Commission pursuant to Rule 405 that it is not
necessary that the Company be considered an Ineligible Issuer. (b) The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the jurisdiction in which it is chartered or
organized with full corporate power and authority to own or lease, as the case
may be, and to operate its properties and conduct its business, and to execute
and deliver this Agreement and the Warrants, to be dated as of the Initial
Closing Date and entered into by and between the Company and Computershare Trust
Company, N.A. (the “Warrant Agent”). The Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification. The Company has no subsidiaries.
9. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente010.jpg]
(c) As of the date hereof, the authorized capital stock of the Company consists
of 275,000,000 shares of capital stock, of which 250,000,000 are designated as
Common Stock and 25,000,000 are designated as preferred stock, $0.001 par value
per share. As of December 31, 2018: (i) 86,771,175 shares of Common Stock were
issued and outstanding; (ii) 1,635 shares of preferred stock was issued and
outstanding; (iii) 8,012,824 shares of Common Stock were issuable (and such
number was reserved for issuance) upon exercise of options to purchase Common
Stock outstanding as of such date; and (iv) 29,342,564 shares of Common Stock
were issuable (and such number was reserved for issuance) upon exercise of
warrants to purchase Common Stock outstanding as of such date. (d) The
outstanding shares of Common Stock have been duly and validly authorized and
issued and are fully paid and nonassessable; Shares and the Warrant Shares have
been duly and validly authorized and, when issued and delivered to and paid for
by the Purchasers pursuant to this Agreement, will be fully paid and
nonassessable; the certificates for the securities are in valid form; the
holders of outstanding shares of capital stock of the Company are not entitled
to preemptive or other rights to subscribe for the Securities, except for any
such rights as have been effectively waived or complied with; and, except as set
forth in Section 3.1(c) above, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of capital stock of or ownership
interests in the Company are outstanding. (e) The Warrants have been duly
authorized by the Company and, when executed and delivered by the Company, will
be valid and binding agreements of the Company, enforceable against the Company
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles; the Warrant Shares have been duly authorized and validly
reserved for issuance upon exercise of the Warrants; the Warrant Shares, when
issued and delivered upon exercise of the Warrants in accordance therewith, will
be validly issued, fully paid and nonassessable, and the issuance of the Warrant
Shares is not subject to any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase the Warrant Shares. (f) This
Agreement has been duly authorized, executed and delivered by the Company. (g)
The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds as described in Section 5.4 of
this Agreement, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended. (h) No consent, approval, authorization, filing
with or order of any court or governmental agency or body is required in
connection with the transactions contemplated herein, except as may be required
under the Securities Act, blue sky laws of any jurisdiction in connection with
the purchase of the Securities by the Purchasers. (i) Neither the issue and sale
of the Securities, nor the consummation of any other of the transactions herein
contemplated nor the fulfillment of the terms hereof, will conflict with, result
in a breach or violation of, or imposition of any lien, charge or encumbrance
upon any property or assets of the Company pursuant to, (i) the charter or
by-laws of the Company, (ii) the 10. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente011.jpg]
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company is a party or bound or to which its property is
subject, or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its properties. (j) The Company’s Common Stock is registered
under Section 12 of the Exchange Act. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, since January 1, 2018 (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act and, in each case, to the rules promulgated thereunder, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. (k) The financial
statements and the related notes of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP, except as may be otherwise specified in such financial statements or the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present the consolidated financial
position of the Company as of and for the dates thereof and the consolidated
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
(l) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its property is
pending or, to the knowledge of the Company, threatened that is likely to have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business. (m) The Company owns or leases all such properties
as are necessary to the conduct of its operations as presently conducted in all
material respects. (n) The Company is not in violation or default of (i) any
provision of its charter or bylaws, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property is subject, or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, as applicable, except in
the case of clauses (ii) and (iii), as would not reasonably be expected to have
a Material Adverse Effect. 11. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente012.jpg]
(o) Ernst & Young LLP, who have certified certain financial statements of the
Company and delivered their report with respect to the audited financial
statements included in the SEC Reports, are independent public accountants with
respect to the Company within the meaning of the Securities Act and the
applicable published rules and regulations thereunder. (p) There are no transfer
taxes or other similar fees or charges under Federal law or the laws of any
state, or any political subdivision thereof, required to be paid in connection
with the execution and delivery of this Agreement, or the issuance by the
Company or sale by the Company of the Securities. (q) The Company has filed all
tax returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect. (r) No labor problem or dispute with the employees of the
Company exists or, to the knowledge of the Company, is threatened or imminent,
and the Company is not aware of any existing or imminent labor disturbance by
the employees of any of its principal suppliers, contractors or customers, that
could have a Material Adverse Effect, whether or not arising from transactions
in the ordinary course of business. (s) The Company is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company reasonably believes are prudent and customary in the
businesses in which it is engaged; all policies of insurance and fidelity or
surety bonds insuring the Company or its business, assets, employees, officers
and directors are in full force and effect; the Company is in compliance with
the terms of such policies and instruments in all material respects; and there
are no claims by the Company under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; the Company has not been refused any insurance coverage sought or
applied for; and the Company has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect, whether or
not arising in the ordinary course of business. (t) The Company possesses all
licenses, certificates, permits and other authorizations issued by all
applicable authorities necessary to conduct its business, and the Company has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a Material Adverse Effect. (u) Except as would not, individually or
in the aggregate, result in a Material Adverse Effect: (i) the Company is and
has been in compliance with statutes, laws, ordinances, rules and regulations
applicable to the Company for the ownership, testing, development, manufacture,
packaging, processing, use, labeling, storage, or disposal of any product
manufactured by or on 12. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente013.jpg]
behalf of the Company or out-licensed by the Company, including without
limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq.,
the Public Health Service Act, 42 U.S.C. § 262, similar laws of other
Governmental Entities and the regulations promulgated pursuant to such laws
(collectively, “Applicable Laws”); (ii) the Company possess all licenses,
certificates, approvals, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws and/or for the ownership of its
properties or the conduct of its business as described in the SEC Reports
(collectively, “Authorizations”) and such Authorizations are valid and in full
force and effect and the Company is not in violation of any term of any such
Authorizations; (iii) the Company has not received any written notice of adverse
finding, warning letter or other written correspondence or notice from the U.S.
Food and Drug Administration (“FDA”) or any other Governmental Entity alleging
or asserting noncompliance with any Applicable Laws or Authorizations; (iv) the
Company has not received notice of any ongoing claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
Governmental Entity or third party alleging that any product, operation or
activity is in violation of any Applicable Laws or Authorizations or has any
knowledge that any such Governmental Entity or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding,
nor, to the best of the Company’s knowledge, has there been any noncompliance
with or violation of any Applicable Laws by the Company that could reasonably be
expected to require the issuance of any such written notice or result in an
investigation, corrective action, or enforcement action by FDA or similar
Governmental Entity; (v) the Company has not received notice that any
Governmental Entity has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations or has any knowledge that any such
Governmental Entity has threatened or is considering such action; and (vi) the
Company has filed, obtained, maintained or submitted all reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission). To the Company’s knowledge, neither the Company, nor any of its
directors, officers, employees or agents, has made, or caused the making of, any
false statements on, or material omissions from, any other records or
documentation prepared or maintained to comply with the requirements of the FDA
or any other Governmental Entity. (v) The pre-clinical and clinical studies and
tests conducted by the Company has been and, if still pending, are being
conducted in all material respects pursuant to all Applicable Laws and
Authorizations; the descriptions of the results of such clinical studies and
tests contained in the SEC Reports are accurate and complete in all material
respects and fairly present the data derived from such clinical studies and
tests; the Company is not aware of any clinical studies or tests, the results of
which the Company believes reasonably call into question the research,
nonclinical or clinical study or test results; and the Company has not received
any written notices or correspondence from any Governmental Entity requiring the
termination, suspension or material modification of any clinical study or test
conducted by or on behalf of the Company. (w) The Company owns, possesses,
licenses or otherwise has sufficient rights to use, on reasonable terms, all
patents, patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know- 13. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente014.jpg]
how and other intellectual property (collectively, the “Intellectual Property”)
necessary for the conduct of the Company’s business as now conducted or as
proposed in the SEC Reports to be conducted. (a) There are no rights of third
parties to any material Intellectual Property; (b) there is no material
infringement by third parties of any such Intellectual Property; (c) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others challenging the Company’s rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (d) there is no pending or, to the
knowledge of the Company, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (e) there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others that the Company infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any act which would
form a reasonable basis for any such claim; (f) to the knowledge of the Company,
there is no U.S. patent which contains claims that dominate or may dominate any
Intellectual Property described in the SEC Reports owned by or licensed to the
Company or that interferes with the issued claims of any such Intellectual
Property; and (g) there is no prior art of which the Company is aware that may
render any U.S. patent held by the Company invalid or any U.S. patent
application held by the Company unpatentable which has not been disclosed to the
U.S. Patent and Trademark Office. (x) The Company (i) does not have any material
lending or other relationship with any bank or lending affiliate of the
Placement Agent and (ii) does not intend to use any of the proceeds from the
sale of the Securities hereunder to repay any outstanding debt owed to any
affiliate of the Placement Agent. (y) The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal controls over financial
reporting are effective and the Company is not aware of any material weakness in
its internal controls over financial reporting. (z) The Company maintains
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
under the Exchange Act); such disclosure controls and procedures are effective.
(aa) The Company has not taken, directly or indirectly, without giving effect to
activities by the Placement Agent, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities. 14.
74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente015.jpg]
(bb) The Company is (i) in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
and are in compliance with all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) have not received notice of any actual or potential liability under
any environmental law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business. The
Company has not been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended. (cc) In the ordinary course of its business, the Company
periodically reviews the effect of Environmental Laws on the business,
operations and properties of the Company, in the course of which it identifies
and evaluates associated costs and liabilities (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws, or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review, the Company has
reasonably concluded that such associated costs and liabilities would not,
singly or in the aggregate, have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business. (dd) None of the
following events has occurred or exists: (i) a failure to fulfill the
obligations, if any, under the minimum funding standards of Section 302 of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the regulations and published interpretations thereunder with
respect to a Plan that is required to be funded, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by any of the Company that would
reasonably be expected to have a Material Adverse Effect; (iii) any breach of
any contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company that could have a Material Adverse Effect; or (iv) a non-exempt
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code with respect to any Plan that could have a Material Adverse
Effect. None of the following events has occurred or is reasonably likely to
occur: (i) a material increase in the aggregate amount of contributions required
to be made to all Plans in the current fiscal year of the Company compared to
the amount of such contributions made in the most recently completed fiscal year
of the Company; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Company as compared to the amount of such obligations in
the most recently completed fiscal year of the Company; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that would
reasonably be expected to have a Material Adverse Effect; or (iv) the filing of
a claim by one or more employees or former employees of the Company related to
their employment that would reasonably be expected to have 15. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente016.jpg]
a Material Adverse Effect. For purposes of this paragraph, the term “Plan” means
a plan (within the meaning of Section 3(3) of ERISA) subject to Title IV of
ERISA with respect to which the Company may have any liability. (ee) There is
and has been no failure on the part of the Company and any of the Company’s
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 relating
to loans. (ff) Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company, and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith. (gg) The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened. (hh) Neither the Company nor, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company (i) is currently subject to any sanctions administered
or imposed by the United States (including any administered or enforced by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)) or
(ii) will, directly or indirectly, use the proceeds of this offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person in any manner that will result in a violation of
any economic sanctions imposed by the United States (including any administered
or enforced by OFAC, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanction Persons”) by, or could result in the imposition of
Sanctions against, any person (including any person participating in the
offering, whether as underwriter, advisor, investor or otherwise). 16.
74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente017.jpg]
(ii) Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company, is a person that is, or is
50% or more owned or otherwise controlled by a person that is: (i) the subject
of any Sanctions; or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions that broadly
prohibit dealings with that country or territory (currently, Cuba, Iran, North
Korea, Syria and the Crimea Region of the Ukraine) (collectively, “Sanctioned
Countries” and each, a “Sanctioned Country”). (jj) The Company has not engaged
in any dealings or transactions with or for the benefit of a Sanctioned Person,
or with or in a Sanctioned Country, in the preceding 3 years, nor does the
Company have any plans to increase its dealings or transactions with Sanctioned
Persons, or with or in Sanctioned Countries. (kk) The Common Stock is listed on
the Nasdaq Capital Market. The Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the Nasdaq Capital
Market, nor has the Company received any notification that the Commission or the
Nasdaq Capital Market is contemplating terminating such registration or listing.
To the Company’s knowledge, it is in compliance with all applicable listing
requirements of the Nasdaq Capital Market. (ll) Neither the Company, nor any of
the Company’s affiliates or any other person acting on the Company’s behalf, has
directly or indirectly engaged in any form of general solicitation or general
advertising with respect to the Securities, nor have any of such persons made
any offers or sales of any security of the Company, or any of the Company’s
affiliates or solicited any offers to buy any security of the Company, or any of
the Company’s or any affiliates under circumstances that would require
registration of the Securities under the Securities Act or any other securities
laws or cause this offering of Securities to be integrated with any prior
offering of securities of the Company for purposes of the Securities Act in any
manner that would affect the validity of the private placement exemption under
the Securities Act for the offer and sale of the Shares hereunder. (mm) The
Company shall, at all times while any Warrants are outstanding, use commercially
reasonable efforts to maintain a registration statement covering the issue and
sale of the Warrant Shares upon exercise of the Warrants such that the Warrant
Shares, when issued, will not be subject to resale and restrictions under the
Securities Act except to the extent that the Warrant Shares are owned by
affiliates. (nn) No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s knowledge, any Company Covered Person (as
defined below), except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. “Company Covered Person” means, with
respect to the Company as an “issuer” for purposes of Rule 506 promulgated under
the 1933 Act, any person listed in the first paragraph of Rule 506(d)(1). (oo)
The Company shall file a Form D with respect to the Securities as required under
Regulation D and, to the extent the Form D is not publicly available on the
Commission’s EDGAR reporting system, to provide a copy thereof to each Purchaser
promptly after such filing. The 17. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente018.jpg]
Company, on or before each of the Initial Closing Date, Second Closing Date and
the Optional Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Purchasers at each of the Initial
Closing, Second Closing and the Optional Closing pursuant to this Agreement
under applicable securities or blue sky laws of the states of the United States
(or to obtain an exemption from such qualification), and, if requested by a
Purchaser, shall provide evidence of any material action so taken to such
Purchaser on or prior to the Initial Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or blue sky laws of the states of the United States
following the Initial Closing Date, Second Closing Date and the Optional Closing
Date. 3.2 Representations, Warranties and Covenants of the Purchasers. Each
Purchaser, for itself and for no other Purchaser, hereby represents, warrants
and covenants to the Company and the Placement Agent as of the Initial Closing,
the Second Closing, the Second Shortfall Closing, the Optional Closing and the
Optional Shortfall Closing, as applicable: (a) Purchaser represents and warrants
that: (a) Purchaser has all requisite legal and corporate or other power and
capacity and has taken all requisite corporate or other action to execute and
deliver this Agreement, to purchase the Securities and to carry out and perform
all of its obligations under this Agreement; and (b) this Agreement constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally. (b) At the time such Purchaser was offered the Securities,
it was, and as of the date hereof it is, and on each date on which it exercises
any Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Purchaser is aware of the Company’s business affairs and financial
condition and has had access to and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities. Purchaser has such business and financial experience as is required
to give it the capacity to protect its own interests in connection with the
purchase of the Securities. Purchaser acknowledges that it has had the
opportunity to review the Company’s filings with the Commission and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities and (ii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. (c) Each Purchaser is purchasing the
Securities, and upon exercise of the Warrants will acquire the Warrant Shares
issuable upon exercise of the Warrants, for its own account, for investment
purposes only, and not with a present view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, within the meaning of the
Securities Act. Each Purchaser understands that its acquisition of the
Securities has not been registered under the 18. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente019.jpg]
Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of each Purchaser’s investment intent
as expressed herein. Each Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) the Securities except in
compliance with the Securities Act and the rules and regulations promulgated
thereunder. (d) Each Purchaser represents and acknowledges that is has not been
solicited to offer to purchase or to purchase any Securities by means of any
general solicitation or advertising within the meaning of Regulation D under the
Securities Act. (e) Each Purchaser represents that it is not a person of the
type described in Section 506(d) of Regulation D under the Securities Act that
would disqualify the Company from engaging in a transaction pursuant to Section
506 of Regulation D under the Securities Act. (f) Each Purchaser understands
that the Securities being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and each Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of each Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of each Purchaser to acquire the Securities. Each Purchaser
further acknowledges and understands that the Securities may not be resold or
otherwise transferred except in a transaction registered under the Securities
Act or unless an exemption from such registration is available. (g)
Dispositions. (i) Each Purchaser will not, prior to the effectiveness of the
Resale Registration Statement (as defined below), if then prohibited by law or
regulation: (i) sell, offer to sell, solicit offers to buy, dispose of, loan,
pledge or grant any right with respect to (collectively, a “Disposition”) the
Securities; or (ii) engage in any hedging or other transaction which is designed
or could reasonably be expected to lead to or result in a Disposition of the
Securities by the Purchaser or an affiliate. (ii) As of the Initial Closing
Date, each Purchaser has not directly or indirectly, nor has any person acting
on behalf of or pursuant to any understanding with the Purchaser, engaged in any
purchases or sales of the Company’s securities (including, without limitation,
any Short Sales involving the Company’s securities) since the time that the
Purchaser was first contacted by the Company or any other person regarding the
transactions contemplated hereby. Each Purchaser covenants that neither it nor
any person acting on its behalf or pursuant to any understanding with it will
engage in any purchases or sales of the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) prior to the
time that the transactions contemplated by this Agreement are publicly
disclosed. (h) Purchaser has independently evaluated the merits of its decision
to purchase Securities pursuant to this Agreement. Purchaser understands that
nothing in this Agreement or 19. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente020.jpg]
any other materials presented to Purchaser in connection with the purchase and
sale of the Securities constitutes legal, tax or investment advice. (i) If the
Company seeks stockholder approval for a reverse split of the Company’s Common
Stock, to be effected on or prior to June 30, 2019 (with a proportionate
reduction in the authorized shares of Common Stock), whether or not at the
Company’s annual meeting of stockholders, each Purchaser shall vote all of the
shares of Common Stock beneficially owned by such Purchaser in favor of such
reverse stock split proposal. (j) Purchaser will hold in confidence all
information concerning this Agreement and the sale and issuance of the
Securities until the Company has made a public announcement concerning this
Agreement and the sale and issuance of the Securities, which shall be made not
later than 9:00 am New York time on the first Trading Day immediately after the
signing of this Agreement. (k) Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities. (l)
Legend. (i) Each Purchaser understands that the Securities shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of the certificates for the Securities):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.” (ii) The Company shall, at its sole
expense, upon appropriate notice from any Purchaser stating that Registrable
Shares have been sold pursuant to an effective Registration Statement, timely
prepare and deliver certificates or book-entry shares representing the Shares to
be delivered to a transferee pursuant to the Registration Statement, which
certificates or book-entry shares shall be free of any restrictive legends and
in such denominations and registered in such names as such Purchaser may
request. Further, the Company shall, at its sole expense, cause its legal
counsel or other counsel satisfactory to the transfer agent: (i) while the
Registration Statement is effective, to issue to the transfer agent a “blanket”
legal opinion to allow sales without restriction pursuant to the effective
Registration Statement, and (ii) provide all other opinions as may reasonably be
required by the transfer agent in connection with the removal of legends. A
Purchaser may request that the Company remove, and the Company agrees to
authorize 20. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente021.jpg]
the removal of, any legend from such Shares, following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Shares: (i) following any sale of such Shares
pursuant to Rule 144, (ii) if such Shares are eligible for sale under Rule
144(b)(1), or (iii) following the time that the Registration Statement is
declared effective. If a legend removal request is made pursuant to the
foregoing, the Company will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Shares (or a request for legend removal,
in the case of Shares issued in book-entry form), deliver or cause to be
delivered to such Purchaser a certificate representing such Shares that is free
from all restrictive legends or an equivalent book-entry position, as requested
by the Purchaser. Certificates for Shares free from all restrictive legends may
be transmitted by the Company’s transfer agent to the Purchasers by crediting
the account of the Purchaser’s prime broker with the Depository Trust Company
(“DTC”) as directed by such Purchaser. The Company warrants that the Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement. If a Purchaser effects a
transfer of the Shares in accordance with Section 3.2(l)(ii), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Purchaser to effect
such transfer. Each Purchaser hereby agrees that the removal of the restrictive
legend pursuant to this Section 3.2(l)(ii) is predicated upon the Company’s
reliance that such Purchaser will sell any such Shares pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom. (m) Immediately
prior to the Initial Closing, Purchaser, together with its affiliates and any
other persons acting as a group together with the Purchaser and any of its
affiliates, beneficially owned the number of shares of Common Stock set forth on
such Purchaser’s signature page attached hereto (as such ownership is calculated
pursuant to the rules of Nasdaq). (n) If Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the Code), Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Securities
or any use of this Agreement, including (a) the legal requirements within its
jurisdiction for the purchase of the Securities, (b) any foreign exchange
restrictions applicable to such purchase or acquisition, (c) any government or
other consents that may need to be obtained, and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Securities. The Purchaser’s subscription and
payment for and continued beneficial ownership of the Securities will not
violate any applicable securities or other laws of the Purchaser’s jurisdiction.
4. REGISTRATION RIGHTS 4.1 Definitions. For the purpose of this Section 4: (a)
the term “Resale Registration Statement” shall mean any registration statement
required to be filed by Section 4.2 below, and shall include any preliminary
prospectus, final prospectus, exhibit or amendment included in or relating to
such registration statements; and 21. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente022.jpg]
(b) the term “Registrable Shares” means the Shares and the Warrant Shares;
provided, however, that a security shall cease to be a Registrable Share upon
the earliest to occur of the following: (i) a Resale Registration Statement
registering such security under the Securities Act has been declared or becomes
effective and such security has been sold or otherwise transferred by the holder
thereof pursuant to and in a manner contemplated by such effective Resale
Registration Statement, (ii) such security is sold pursuant to Rule 144 under
circumstances in which any legend borne by such security relating to
restrictions on transferability thereof, under the Security Act or otherwise, is
removed by the Company, (iii) such security is eligible to be sold pursuant to
Rule 144 without condition or restriction, including without any limitation as
to volume of sales, and without the Holder complying with any method of sale
requirements or notice requirements under Rule 144, or (iv) such security shall
cease to be outstanding following its issuance. 4.2 Registration Procedures and
Expenses. The Company shall: (a) use commercially reasonable efforts to file a
Resale Registration Statement (the “Mandatory Registration Statement”) with the
Commission on or before the date 60 days following the Initial Closing Date (the
“Filing Date”) to register all of the Registrable Shares on Form S-3 under the
Securities Act (providing for shelf registration of such Registrable Shares
under Commission Rule 415); (b) use its commercially reasonable efforts to cause
such Mandatory Registration Statement to be declared effective within 30 days
following the Filing Date (or, in the event the Staff reviews and has written
comments to the Mandatory Registration Statement, within 120 days following the
Initial Closing Date) (the earlier of the foregoing or the applicable date set
forth in Section 4.2(h), the “Effectiveness Date”), such efforts to include,
without limiting the generality of the foregoing, preparing and filing with the
Commission any financial statements or other information that is required to be
filed prior to the effectiveness of such Mandatory Registration Statement; (c)
notwithstanding anything contained in this Agreement to the contrary, in the
event that the Commission limits the amount of Registrable Shares or otherwise
requires a reduction in the number of Registrable Shares that may be included
and sold by the Purchasers in the Mandatory Registration Statement (in each
case, subject to Section 4.3), then the Company shall prepare and file (i)
within 10 business days of the first date or time that such excluded Registrable
Shares may then be included in a Resale Registration Statement if the Commission
shall have notified the Company that certain Registrable Shares were not
eligible for inclusion in the Resale Registration Statement or (ii) in all other
cases, within 20 days following the date that the Company becomes aware that
such additional Resale Registration Statement is required (the “Additional
Filing Date”), a Resale Registration Statement (any such Resale Registration
Statement registering such excluded Registrable Shares, an “Additional
Registration Statement” and, together with the Mandatory Registration Statement,
a “Resale Registration Statement”) to register any Registrable Shares that have
been excluded (or, if applicable, the maximum number of such excluded
Registrable Shares that the Company is permitted to register for resale on such
Additional Registration Statement consistent with Commission guidance), if any,
from being registered on the Mandatory Registration Statement; 22. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente023.jpg]
(d) use its commercially reasonable efforts to cause any such Additional
Registration Statement to be declared effective as promptly as practicable
following the Additional Filing Date, such efforts to include, without limiting
the generality of the foregoing, preparing and filing with the Commission any
financial statements or other information that is required to be filed prior to
the effectiveness of any such Additional Registration Statement; (e) prepare and
file with the Commission such amendments and supplements to such Resale
Registration Statements and the prospectus used in connection therewith as may
be necessary to keep such Resale Registration Statements continuously effective
and free from any material misstatement or omission to state a material fact
therein until termination of such obligation as provided in Section 4.7 below,
subject to the Company’s right to suspend pursuant to Section 4.6; (f) furnish
to the Purchasers such number of copies of prospectuses in conformity with the
requirements of the Securities Act and such other documents as the Purchasers
may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Registrable Shares by the Purchasers; (g) file
such documents as may be required of the Company for normal securities law
clearance for the resale of the Registrable Shares in such states of the United
States as may be reasonably requested by the Purchasers and use its commercially
reasonable efforts to maintain such blue sky qualifications during the period
the Company is required to maintain effectiveness of the Resale Registration
Statements; provided, however, that the Company shall not be required in
connection with this Section 4.2(g) to qualify as a foreign corporation or
execute a general consent to service of process in any jurisdiction in which it
is not now so qualified or has not so consented; (h) upon notification by the
Commission that the Resale Registration Statement will not be reviewed or is not
subject to further review by the Commission, the Company shall within three
business days following the date of such notification request acceleration of
such Resale Registration Statement (with the requested effectiveness date to be
not more than two business days later); (i) upon notification by the Commission
that that the Resale Registration Statement has been declared effective by the
Commission, the Company shall file the final prospectus under Rule 424 of the
Securities Act (“Rule 424”) within the applicable time period prescribed by Rule
424; (j) advise the Purchasers promptly: (i) of the effectiveness of the Resale
Registration Statement or any post-effective amendments thereto; (ii) of any
request by the Commission for amendments to the Resale Registration Statement or
amendments to the prospectus or for additional information relating thereto; 23.
74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente024.jpg]
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Resale Registration Statement under the Securities Act or
of the suspension by any state securities commission of the qualification of the
Registrable Shares for offering or sale in any jurisdiction, or the initiation
of any proceeding for any of the preceding purposes; and (iv) of the existence
of any fact and the happening of any event that makes any statement of a
material fact made in the Resale Registration Statement, the prospectus and
amendment or supplement thereto, or any document incorporated by reference
therein, untrue, or that requires the making of any additions to or changes in
the Resale Registration Statement or the prospectus in order to make the
statements therein not misleading; (k) cause all Registrable Shares to be listed
on each securities exchange, if any, on which equity securities by the Company
are then listed; and (l) bear all expenses in connection with the procedures in
paragraphs (a) through (k) of this Section 4.2 and the registration of the
Registrable Shares on such Resale Registration Statement and the satisfaction of
the blue sky laws of such states. 4.3 Rule 415; Cutback. If at any time the
staff of the Commission (“Staff”) takes the position that the offering of some
or all of the Registrable Shares in a Registration Statement is not eligible to
be made on a delayed or continuous basis under the provisions of Rule 415 under
the Securities Act or requires any Purchaser to be named as an “underwriter,”
the Company shall (in consultation with legal counsel to the lead Purchaser) use
its commercially reasonable efforts to persuade the Commission that the offering
contemplated by the Registration Statement is a valid secondary offering and not
an offering “by or on behalf of the issuer” as defined in Rule 415 and that none
of the Purchasers is an “underwriter.” In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this Section
4.3, the Staff refuses to alter its position, the Company shall (i) remove from
the Registration Statement such portion of the Registrable Shares (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Shares as the Staff may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Purchaser as an “underwriter” in such Registration Statement without
the prior written consent of such Purchaser. Any cutback imposed on the
Purchasers pursuant to this Section 4.3 shall be allocated among the Purchasers
on a pro rata basis, unless the SEC Restrictions otherwise require or provide or
the Purchasers holding a majority of the Registrable Shares otherwise agree. No
liquidated damages shall accrue as to any Cut Back Shares until such date as the
Company is able to effect the registration of such Cut Back Shares in accordance
with any SEC Restrictions (such date, the “Restriction Termination Date” of such
Cut Back Shares). From and after the Restriction Termination Date applicable to
any Cut Back Shares, all of the provisions of this Section 4 shall again be
applicable to such Cut Back Shares; provided, however, that (x) the Filing
Deadline for the Registration Statement including such Cut Back Shares shall be
10 business days after such Restriction Termination Date, and (y) the
Effectiveness Deadline with respect to such Cut Back Shares shall be the 90th
day immediately after the Restriction Termination Date or the 120th day if the
Staff reviews such Registration 24. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente025.jpg]
Statement (but in any event no later than three Business Days from the Staff
indicating it has no further comments on such Registration Statement). 4.4
Effect of Failure to File and Obtain and Maintain Effectiveness of Registration
Statement. If either: (a) a Registration Statement covering all of the
Registrable Shares required to be covered thereby and required to be filed by
the Company pursuant to this Agreement is: (i) not filed with the Commission on
or before the Filing Date (a “Filing Failure”), or (ii) not declared effective
by the Commission on or before the Effectiveness Date (an “Effectiveness
Failure”), or (b) at any time after the Effectiveness Date, sales of all of the
Registrable Shares required to be included on such Registration Statement cannot
be made (other than (i) as permitted under Section 4.6, or (ii) if the
Registration Statement is on Form S-1, for a period of 15 days following the
date the Company files a post-effective amendment to incorporate the Company’s
Annual Report on Form 10-K) pursuant to such Registration Statement (including,
without limitation, because of a failure to keep such Registration Statement
effective, to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement or to register a sufficient number of
shares of Common Stock) (a “Maintenance Failure”), then, in satisfaction of the
damages to any holder of Registrable Shares by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock, the
Company shall pay to each holder of Registrable Shares relating to such
Registration Statement an amount in cash equal to 1.0% of such holder’s pro rata
interest in the aggregate purchase price applicable to such Registrable Shares
that are not then registered on each of the following dates: (x) the day of a
Filing Failure and on every 30th day (prorated for periods totaling less than 30
days) thereafter until such Filing Failure is cured; (y) the day of an
Effectiveness Failure and on every 30th day (prorated for periods totaling less
than 30 days) thereafter until such Effectiveness Failure is cured; and (z) the
initial day of a Maintenance Failure and on every 30th day (prorated for periods
totaling less than 30 days) thereafter until such Maintenance Failure is cured.
The payments to which a holder shall be entitled pursuant to this Section 4.4
are referred to herein as “Registration Delay Payments”; provided that no
Registration Delay Payments shall be required following such time as when the
Company’s registration obligations terminate under Section 4.7, and provided
further that in no event shall the aggregate Registration Delay Payments
accruing under this Section 4.4 exceed 10% of a holder’s aggregate purchase
price. The first such Registration Delay Payment shall be paid within three
business days after the event or failure giving rise to such Registration Delay
Payment occurred and all other Registration Delay Payments shall be paid on the
earlier of (I) the last day of the calendar month during which such Registration
Delay Payments are incurred and (II) the third business day after the event or
failure giving rise to the Registration Delay Payments is cured. If a given
Purchaser elects to receive the Registration Delay Payments as a remedy for any
Filing Failure, Effectiveness Failure or Maintenance Failure, then such
Registration Delay Payments shall be the sole recourse of those electing
Purchasers for any Filing Failure, Effectiveness Failure or Maintenance Failure
(and, for the avoidance of doubt, this sentence shall not limit the rights of
any Purchaser that does not elect to receive, or does not receive, the
Registration Delay Payments). 4.5 Indemnification. (a) The Company agrees to
indemnify and hold harmless the Purchasers, and the partners, members, officers
and directors of the Purchasers and each person, if any, who controls the
Purchasers within the meaning of the Securities Act or the Exchange Act, from
and 25. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente026.jpg]
against any losses, claims, damages or liabilities to which they may become
subject (under the Securities Act or otherwise) insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of, or are based upon, any material breach of this Agreement by the Company or
any untrue statement or alleged untrue statement of a material fact contained in
the Resale Registration Statement or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or arise out of any failure by the Company to fulfill any
undertaking included in the Resale Registration Statement and the Company will,
as incurred, reimburse the Purchasers, and their partners, members, officers,
directors or controlling persons for any legal or other expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim; provided, however, that the Company shall not be liable in
any such case to the extent that such loss, claim, damage or liability
(collectively, “Loss”) arises out of, or is based upon: (i) an untrue statement
or omission or alleged untrue statement or omission made in such Resale
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Purchasers, or their
partners, members, officers, directors or controlling persons specifically for
use in preparation of the Resale Registration Statement; or (ii) any breach of
this Agreement by the Purchasers; provided further, however, that the Company
shall not be liable to the Purchasers (or any partner, member, officer, director
or controlling person of the Purchasers) to the extent that any such Loss is
caused by an untrue statement or omission or alleged untrue statement or
omission made in any preliminary prospectus if either (i) (A) any Purchaser
failed to send or deliver a copy of the final prospectus with or prior to, or
any Purchaser failed to confirm that a final prospectus was deemed to be
delivered prior to (in accordance with Rule 172 of the Securities Act), the
delivery of written confirmation of the sale by a Purchaser to the person
asserting the claim from which such Loss resulted and (B) the final prospectus
corrected such untrue statement or omission, (ii) (X) such untrue statement or
omission is corrected in an amendment or supplement to the prospectus and (Y)
having previously been furnished by or on behalf of the Company with copies of
the prospectus as so amended or supplemented or notified by the Company that
such amended or supplemented prospectus has been filed with the Commission, in
accordance with Rule 172 of the Securities Act, any Purchaser thereafter fails
to deliver such prospectus as so amended or supplemented, with or prior to or a
Purchaser fails to confirm that the prospectus as so amended or supplemented was
deemed to be delivered prior to (in accordance with Rule 172 of the Securities
Act), the delivery of written confirmation of the sale by a Purchaser to the
person asserting the claim from which such Loss resulted or (iii) a Purchaser
sold Registrable Shares in violation of such Purchasers’ covenant contained in
Section 3.2 of this Agreement. (b) The Purchasers agree, severally and not
jointly, to indemnify and hold harmless the Company (and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, each officer of the Company who signs the
Resale Registration Statement and each director of the Company), from and
against any losses, claims, damages or liabilities to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, any material breach of this Agreement by the Purchasers or untrue
statement or alleged untrue statement of a material fact contained in the Resale
Registration Statement (or any 26. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente027.jpg]
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in each case, on the
effective date thereof), if, and only to the extent, such untrue statement or
omission or alleged untrue statement or omission was made in reliance upon and
in conformity with written information furnished by or on behalf of the
Purchasers specifically for use in preparation of the Resale Registration
Statement, and the Purchasers, severally and not jointly, will reimburse the
Company (and each of its officers, directors or controlling persons) for any
legal or other expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that in no event shall any indemnity under this Section 4.54.5(b) be greater in
amount than the dollar amount of the proceeds received by the Purchasers upon
the sale of such Registrable Shares. (c) Promptly after receipt by any
indemnified person of a notice of a claim or the beginning of any action in
respect of which indemnity is to be sought against an indemnifying person
pursuant to this Section 4.5, such indemnified person shall notify the
indemnifying person in writing of such claim or of the commencement of such
action, and, subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person and such indemnifying
person shall have been notified thereof, such indemnifying person shall be
entitled to participate therein, and, to the extent that it shall wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified person. After notice from the indemnifying person to such
indemnified person of its election to assume the defense thereof, such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate in the reasonable judgment
of the indemnified person for the same counsel to represent both the indemnified
person and such indemnifying person or any affiliate or associate thereof, the
indemnified person shall be entitled to retain its own counsel at the expense of
such indemnifying person; provided, further, that no indemnifying person shall
be responsible for the fees and expense of more than one separate counsel for
all indemnified parties. The indemnifying party shall not settle an action
without the consent of the indemnified party, which consent shall not be
unreasonably withheld. (d) If after proper notice of a claim or the commencement
of any action against the indemnified party, the indemnifying party does not
choose to participate, then the indemnified party shall assume the defense
thereof and upon written notice by the indemnified party requesting advance
payment of a stated amount for its reasonable defense costs and expenses, the
indemnifying party shall advance payment for such reasonable defense costs and
expenses (the “Advance Indemnification Payment”) to the indemnified party. In
the event that the indemnified party’s actual defense costs and expenses exceed
the amount of the Advance Indemnification Payment, then upon written request by
the indemnified party, the indemnifying party shall reimburse the indemnified
party for such difference; in the event that the Advance Indemnification Payment
exceeds the indemnified party’s actual costs and expenses, the indemnified party
shall promptly remit payment of such difference to the indemnifying party. (e)
If the indemnification provided for in this Section 4.5 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any losses, claims, damages or liabilities referred to herein, the indemnifying
party, in lieu of indemnifying such 27. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente028.jpg]
indemnified party thereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other, as well as any other relevant equitable
considerations; provided, that in no event shall any contribution by an
indemnifying party hereunder be greater in amount than the dollar amount of the
proceeds received by such indemnifying party upon the sale of such Registrable
Shares. 4.6 Prospectus Suspension. Each Purchaser acknowledge that there may be
times when the Company must suspend the use of the prospectus forming a part of
the Resale Registration Statement until such time as an amendment to the Resale
Registration Statement has been filed by the Company and declared effective by
the Commission, or until such time as the Company has filed an appropriate
report with the Commission pursuant to the Exchange Act. Each Purchaser hereby
covenants that it will not sell any Registrable Shares pursuant to said
prospectus during the period commencing at the time at which the Company gives
the Purchasers notice of the suspension of the use of said prospectus and ending
at the time the Company gives the Purchasers notice that the Purchasers may
thereafter effect sales pursuant to said prospectus; provided, that such
suspension periods shall in no event exceed 30 days in any 12 month period and
that, in the good faith judgment of the Company’s board of directors, the
Company would, in the absence of such delay or suspension hereunder, be required
under state or federal securities laws to disclose any corporate development, a
potentially significant transaction or event involving the Company, or any
negotiations, discussions, or proposals directly relating thereto, in either
case the disclosure of which would reasonably be expected to have a material
adverse effect upon the Company or its stockholders. 4.7 Termination of
Obligations. The obligations of the Company pursuant to Section 4.2 hereof shall
cease and terminate, with respect to any Registrable Shares, upon the earlier to
occur of (a) such time such Registrable Shares have been resold, or (b) such
time as such Registrable Shares no longer remain Registrable Shares pursuant to
Section 4.1(b) hereof. 4.8 Reporting Requirements. (a) With a view to making
available the benefits of certain rules and regulations of the Commission that
may at any time permit the sale of the Securities to the public without
registration or pursuant to a registration statement on Form S-3, the Company
agrees to use: (i) make and keep public information available, as those terms
are understood and defined in Rule 144; (ii) file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and (iii) so long as a Purchaser owns
Registrable Shares, to furnish to such Purchaser upon request (A) a written
statement by the Company as to whether it is in compliance with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, or whether it
is qualified as a registrant whose securities may be resold pursuant to
Commission Form S-3, (B) a copy of the most recent annual or quarterly report of
the Company and such other reports 28. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente029.jpg]
and documents so filed by the Company and (C) such other information as may be
reasonably requested to permit the Purchaser to sell such securities pursuant to
Rule 144. 4.9 Blue Sky. The Company shall obtain and maintain all necessary blue
sky law permits and qualifications, or secured exemptions therefrom, required by
any state for the offer and sale of Registrable Shares. 5. OTHER AGREEMENTS OF
THE PARTIES 5.1 Integration. Except as contemplated by the terms of this
Agreement, the Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities such that the rules of the Trading Market would require shareholder
approval of this transaction prior to the closing of such other transaction
unless shareholder approval is obtained before the closing of such subsequent
transaction. 5.2 Securities Laws Disclosure; Publicity. The Company shall: (a)
issue a press release disclosing the material terms of the transactions
contemplated hereby promptly following the execution and delivery hereof (the
“Press Release”), and (b) by 5:30 p.m. (New York City time) on the fourth
Trading Day following the date hereof, file a Current Report on Form 8-K
disclosing the material terms of the transactions contemplated hereby (the “Form
8-K”). From and after the issuance of the Press Release, no Purchaser shall be
in possession of any material, non- public information received from the Company
or any of their respective officers, directors or employees that is not
disclosed in the Press Release. 5.3 Non-Public Information. Except with respect
to the material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it nor any
other person acting on its behalf will provide any Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information. 5.4 Use of Proceeds. The Company will use the proceeds
from the offering to support the ongoing clinical study of the GEN-009 program
and the development of other programs, including filing an Investigational New
Drug Application with the FDA for GEN-011, as well as for working capital and
other general corporate purposes. 5.5 Reservation of Common Stock. As of the
date hereof, the Company has reserved and the Company shall continue to reserve
and keep available at all times, free of preemptive rights, a sufficient number
of shares of Common Stock for the purpose of enabling the Company to issue the
Shares and the Warrant Shares pursuant to any exercise of the Warrants. 6.
MISCELLANEOUS 6.1 Termination. This Agreement may be terminated by any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Initial Closing has
not been consummated within ten calendar days from the Effective Date through no
29. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente030.jpg]
fault of such Purchaser; provided, however, that no such termination will affect
the right of any party to sue for any breach by the other party (or parties).
6.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Notwithstanding the foregoing, the
Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers. 6.3 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules. 6.4 Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective upon actual receipt via mail, courier or
confirmed email by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto. 6.5 Amendments; Waivers. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by (a) the Company and (b) Purchasers holding at least a
majority of the Initial Closing Common Shares and Warrants sold in the Initial
Closing (as a single class on an as-converted to Common Stock basis) and then-
held by a Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. 6.6 Headings. The headings herein
are for convenience only, do not constitute a part of this Agreement and shall
not be deemed to limit or affect any of the provisions hereof. 6.7 Successors
and Assigns. This Agreement shall be binding upon and inure to the benefit of
the parties and their permitted successors and assigns. The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each Purchaser (other than by merger). The Purchasers may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Company (other than by merger). 6.8 Third-Party
Beneficiaries. The Placement Agent shall be the third party beneficiary of the
representations and warranties of the Company in Section 3.1 and the
representations, warranties and covenants of the Purchasers in Section 3.2. This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns 30. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente031.jpg]
and is not for the benefit of, nor may any provision hereof be enforced by, any
other person, except as otherwise set forth in this Section 6.8. 6.9 Governing
Law. All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding. 6.10
Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature on this Agreement is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a legally valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or “.pdf” signature page were an
original thereof. 6.11 Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable. 31. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente032.jpg]
6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights. 6.13 Replacement
of Securities. If any certificate or instrument evidencing any Securities is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof (in the
case of mutilation), or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity or bond, if requested. The applicant for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities. 6.14 Remedies. The Company shall be entitled to exercise
all rights provided herein or granted by law, including recovery of damages, for
any breach of the Transaction Documents; provided, however, that, with respect
to each Purchaser’s binding agreement to purchase its applicable Second Closing
Shares at the Second Closing, the Company’s sole and exclusive remedy for the
failure by a Purchaser to purchase at least 50% of its applicable Second Closing
Shares shall be the immediate termination of such Purchaser’s Warrant (in
accordance with the terms set forth in the Warrant). 6.15 Independent Nature of
Purchasers’ Obligations and Rights. The obligations of each Purchaser under any
Transaction Document are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
or non- performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. 6.16
Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
6.17 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT 32. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente033.jpg]
PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND
EXPRESSLY WAIVES FOREVER TRIAL BY JURY. [Remainder of page intentionally left
blank.] 33. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente034.jpg]




--------------------------------------------------------------------------------



 
[a1subscriptionagreemente035.jpg]




--------------------------------------------------------------------------------



 
[a1subscriptionagreemente036.jpg]




--------------------------------------------------------------------------------



 
[a1subscriptionagreemente037.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above. BIOTECHNOLOGY VALUE FUND, LP By: Name: Mark Lampert
Title: President BVF Inc., General Partner of BVF Partners L.P., itself GP of
Biotechnology Value Fund, L.P. Address: 44 Montgomery Street, 40th Floor San
Francisco, CA 94104 With a copy to (which shall not constitute notice): Gibson,
Dunn & Crutcher LLP 555 Mission Street, Suite 3000 San Francisco, CA 94105
Attention: Ryan A. Murr Shares Beneficially Owned Prior to Initial Closing:
2,488,513 common shares/2,362,373 warrants EIN: 36-3924731 Contact: James
Kratky, CCO Email: kratky@bvflp.com Address for physical delivery of securities:
The Depository Trust Company 570 Washington Boulevard – 5th Floor Jersey City,
NJ 07310 Attn: BNY Mellon Branch Deposit Department



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente038.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above. BIOTECHNOLOGY VALUE FUND II, LP By: Name: Mark Lampert
Title: President BVF Inc., General Partner of BVF Partners L.P., itself GP of
Biotechnology Value Fund II, L.P. Address: 44 Montgomery Street, 40th Floor San
Francisco, CA 94104 With a copy to (which shall not constitute notice): Gibson,
Dunn & Crutcher LLP 555 Mission Street, Suite 3000 San Francisco, CA 94105
Attention: Ryan A. Murr Shares Beneficially Owned Prior to Initial Closing:
1,760,262 common shares/1,578,241 warrants EIN: 94-3341571 Contact: James
Kratky, CCO Email: kratky@bvflp.com Address for physical delivery of securities:
The Depository Trust Company 570 Washington Boulevard – 5th Floor Jersey City,
NJ 07310 Attn: BNY Mellon Branch Deposit Department



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente039.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above. BIOTECHNOLOGY VALUE TRADING FUND OS, L.P. By: Name: Mark
Lampert Title: President BVF Inc., General Partner of BVF Partners L.P., itself
sole member of BVF Partners OS Ltd., itself GP of Biotechnology Trading Fund OS,
L.P. Address: PO Box 309 Ugland House, Grand Cayman, KY1- 1104, Cayman Islands
With a copy to (which shall not constitute notice): Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000 San Francisco, CA 94105 Attention: Ryan A. Murr
Shares Beneficially Owned Prior to Initial Closing: 424,945 common
shares/405,088 warrants EIN: 98-1263910 Contact: James Kratky, CCO Email:
kratky@bvflp.com Address for physical delivery of securities: The Depository
Trust Company 570 Washington Boulevard – 5th Floor Jersey City, NJ 07310 Attn:
BNY Mellon Branch Deposit Department



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente040.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above. MSI BVF SPV, L.L.C. c/o Magnitude Capital By: Name: Mark
Lampert Title: President BVF Inc., itself General Partner of BVF Partners L.P.,
itself attorney-in-fact for MSI BVF SPV, L.L.C. Address: 200 Park Avenue, 56th
Floor New York, NY 10166 With a copy to (which shall not constitute notice):
Gibson, Dunn & Crutcher LLP 555 Mission Street, Suite 3000 San Francisco, CA
94105 Attention: Ryan A. Murr Shares Beneficially Owned Prior to Initial
Closing: 440,735 common shares/440,735 warrants EIN: 46-5658235 Contact: James
Kratky, CCO Email: kratky@bvflp.com Address for physical delivery of securities:
BNP Paribas Prime Brokerage, Inc. 787 7th Ave, 8th floor New York , NY 10019
Attn: Jose A. Nevarez



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente041.jpg]




--------------------------------------------------------------------------------



 
[a1subscriptionagreemente042.jpg]




--------------------------------------------------------------------------------



 
[a1subscriptionagreemente043.jpg]




--------------------------------------------------------------------------------



 
[a1subscriptionagreemente044.jpg]
EXHIBIT A INITIAL CLOSING SCHEDULE Purchase Pre- Purchase Shares of Price for
Funded Price for Purchase Common Common Warrants Pre- Price for Aggregate Stock
to be Stock to be Funded Warrant Warrant Purchase Name Purchased Purchased
Warrant Shares Shares Price New Enterprise Associates 9,948,269 $4,689,116.62 -
- 2,487,067 $310,883.38 $5,000,000.00 16, L.P. S.R. One, Limited 9,948,269
$4,689,116.62 - - 2,487,067 $310,883.38 $5,000,000.00 Biotechnology Value
1,289,375 $607,847.74 2,019,261 $951,677.71 827,160 $103,395.00 $1,662,920.45
Fund, LP Biotechnology Value Fund 1,163,885 $548,688.40 1,822,733 $859,054.06
746,654 $93,331.75 $1,501,074.21 II, LP Biotechnology Value 166,482 $78,484.35
260,723 $122,878.75 106,801 $13,350.13 $214,713.23 Trading Fund OS, L.P. MSI BVF
SPV, L.L.C. 94,046 $44,335.98 147,283 $69,414.48 60,332 $7,541.5 $121,291.96
Dafna Lifescience LP 1,352,964 $637,719.58 - - 338,241 $42,280.13 $679,999.71
Dafna Lifescience Select 636,689 $300,103.393 - - 159,172 $19,896.50 $319,999.89
LP Lincoln Park Capital Fund, 1,000,000 $471,350.00 - - 250,000 $31,250.00
$502,600.00 LLC 36. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente045.jpg]
EXHIBIT B SECOND CLOSING SCHEDULE Name Aggregate Purchase Price New Enterprise
Associates 16, L.P. $10,000,000.00 S.R. One, Limited $5,000,000.00 Biotechnology
Value Fund, LP, Biotechnology $7,000,000.00 Value Fund II, LP, Biotechnology
Value Trading Fund OS, L.P., MSI BVF SPV, L.L.C. Dafna Lifescience LP
$1,156,000.00 Dafna Lifescience Select LP $544,000.00 Lincoln Park Capital Fund,
LLC $502,600.00 37. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente046.jpg]
EXHIBIT C FORM OF WARRANT 38. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente047.jpg]
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. CLASS B WARRANT NO. 2019-[______] NUMBER OF SHARES: [_______]
DATE OF ISSUANCE: February 14, 2019 (subject to adjustment hereunder) EXPIRATION
DATE: February 14, 2024 CLASS B WARRANT TO PURCHASE SHARES OF COMMON STOCK OF
GENOCEA BIOSCIENCES, INC. This Class B Warrant (the “Warrant”) is issued by
Genocea Biosciences, Inc., a Delaware corporation (the “Company”), to
[________], or its registered assigns (including any successors or assigns, the
“Holder”), and is subject to the terms and conditions set forth below. The
Warrant is being issued pursuant to a Warrant Agreement between the Company and
Computershare Inc., a Delaware corporation (“Computershare”), and its fully
owned subsidiary Computershare Trust Company, N.A., a national banking
association (collectively with Computershare, the “Warrant Agent”). 1. EXERCISE
OF WARRANT. (a) Number and Exercise Price of Warrant Shares; Expiration Date.
Subject to the terms and conditions set forth herein, the Holder is entitled to
purchase from the Company up to [______] shares of the Company’s Common Stock,
$0.001 par value per share (the “Common Stock”) (as adjusted from time to time
pursuant to the provisions of this Warrant) (the “Warrant Shares”), at a
purchase price of $0.5656 on February 14, 2024, and (ii) the Second Closing
Date, if the Holder becomes a Non-Participating Purchaser (the “Expiration
Date”). Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in that certain Subscription Agreement dated as of February
11, 2019, among the Company and the purchasers signatory thereto. 1 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente048.jpg]
(b) Method of Exercise. While this Warrant remains outstanding and exercisable
in accordance with Section 1(a) above, the Holder may exercise this Warrant in
whole or in part in accordance with Section 5 by either: (1) wire transfer to
the Company or cashier’s check drawn on a United States bank made payable to the
order of the Company, or (2) exercising of the right to credit the Exercise
Price against the Fair Market Value (as defined below) of the Warrant Shares (as
defined below) at the time of exercise (the “Net Exercise”) pursuant to Section
1(c). (c) Net Exercise. If at any time after the Effectiveness Date (as defined
in the that certain Purchase Agreement, by and among the Company, the Holder and
certain other purchasers of shares and warrants listed on the schedules thereto
(the “Purchase Agreement”)) there is no effective Resale Registration Statement
registering the resale of the Warrant Shares by the Holder, then the Holder may
elect to exercise this Warrant by Net Exercise pursuant to this Section 1(c). At
any time that this Warrant may be exercised by Net Exercise pursuant to this
Section 1(c), if the Company shall receive written notice from the Holder at the
time of exercise of this Warrant that the Holder elects to Net Exercise the
Warrant, the Company shall deliver to such Holder (without payment by the Holder
of any exercise price in cash) that number of Warrant Shares computed using the
following formula: Y (A - B) X  A Where X = The number of Warrant Shares to be
issued to the Holder. Y = The number of Warrant Shares purchasable under this
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being cancelled (at the date of such calculation). A = The Fair
Market Value of one share of Common Stock (at the date of such calculation). B =
The Exercise Price (as adjusted to the date of such calculations). The “Fair
Market Value” of one share of Common Stock shall mean (x) the last reported sale
price and, if there are no sales, the last reported bid price, of the Common
Stock on the last trading day prior to the date of exercise on the trading
market on which the Common Stock is listed as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the Holder if Bloomberg -2- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente049.jpg]
Financial Markets is not then reporting sales prices of the Common Stock)
(collectively, “Bloomberg”), or (y) if the foregoing does not apply, the last
sales price of such security in the over-the-counter market on the pink sheets
by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.) (the “pink
sheets”) or bulletin board for such security as reported by Bloomberg, or if no
sales price is so reported, the last bid price of the Common Stock as reported
by Bloomberg or (z) if the fair market value cannot be calculated on any of the
foregoing bases, the fair market value determined by the Company’s Board of
Directors in good faith. (d) Disputes. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall promptly issue to the Holder the number of Warrant
Shares that are not disputed. (e) Deemed Exercise. In the event that immediately
prior to the close of business on the Expiration Date, the Fair Market Value of
one share of Common Stock (as determined in accordance with Section 1(c) above)
is greater than the then applicable Exercise Price, this Warrant shall be deemed
to be automatically exercised on a net exercise issue basis pursuant to Section
1(c) above, and the Company shall deliver the applicable number of shares of
Common Stock to the Holder pursuant to the provisions of Section 1(c) above and
this Section 1(e). 2. CERTAIN ADJUSTMENTS. (a) Adjustment of Number of Warrant
Shares and Exercise Price. The number and kind of Warrant Shares purchasable
upon exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time as follows: (1) Subdivisions, Combinations and
Other Issuances. If the Company shall at any time after the Date of Issuance but
prior to the Expiration Date subdivide its shares of capital stock of the same
class as the Warrant Shares, by split-up or otherwise, or combine such shares of
capital stock, or issue additional shares of capital stock as a dividend with
respect to any shares of such capital stock, the number of Warrant Shares
issuable on the exercise of this Warrant shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination. Appropriate adjustments shall also be
made to the Exercise Price payable per share, but the aggregate Exercise Price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same. Any adjustment under this Section 2(a)(1)
shall become effective at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend. (2)
Reorganizations or Mergers. In case of any reclassification, capital
reorganization or change in the capital stock of the Company (other than as a
result of a subdivision, combination or stock dividend provided for in Section
2(a)(1) above) that occurs after the Date of Issuance, then, as a condition of
such reclassification, reorganization or change, lawful provision shall be made,
and duly executed documents evidencing the same from the Company or -3-
74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente050.jpg]
its successor shall be delivered to the Holder, so that the Holder shall
thereafter have the right at any time prior to the expiration of this Warrant to
purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and/or other securities or
property (including, if applicable, cash) receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Warrant Shares by the Holder
immediately prior to such reclassification, reorganization or change. In any
such case, appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price payable hereunder, provided the aggregate Exercise Price
shall remain the same (and, for the avoidance of doubt, this Warrant shall be
exclusively exercisable for such shares of stock and/or other securities or
property from and after the consummation of such reclassification or other
change in the capital stock of the Company). (3) Rights Upon Distribution of
Assets. If the Company shall declare or make any dividend, other distribution of
its assets (or rights to acquire its assets) or evidences of its indebtedness to
holders of shares of Common Stock generally (which dividend or other
distribution has not already been given to the Holder with respect to the
Warrant Shares), by way of return of capital or otherwise not addressed by this
Section 2 above (including, without limitation, any distribution of cash, stock
or other securities, property or options by way of a dividend, spin off,
subdivision, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant and prior to the Expiration Date, then, in each such case the
Holder shall be entitled (subject to the following proviso) to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant, including, without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution; provided, however, that the Holder shall
only be permitted to take delivery of such Distribution if and to the extent the
Holder exercises some or all of the Warrant (the portion of delivery of the
Distribution shall be based on the pro rata portion of the Warrant Shares
issuable upon the portion of the Warrant exercised as compared to the maximum
number of Warrant Shares issuable upon complete exercise of the Warrant (without
regard to any limitations or restrictions on exercise of this Warrant,
including, without limitation, the Beneficial Ownership Limitation)), provided
that, to the extent that the Warrant has not been partially or completely
exercised at the time of such Distribution, such portion of the Distribution
shall be held in abeyance for the benefit of the Holder until the Holder has
exercised the Warrant, at which time the Company shall issue to the Holder the
pro-rata portion of such Distribution equivalent to that portion of this Warrant
then exercised. Notwithstanding anything to the contrary contained herein, to
the extent that the Holder’s right to participate in any such Distribution would
result in the Holder and its affiliates exceeding the Beneficial Ownership
Limitation, if applicable pursuant to Section 5(c) herein, then the Holder shall
not be entitled to participate in such Distribution to the -4- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente051.jpg]
extent of the Beneficial Ownership Limitation (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to the extent of any such excess) and
the portion of such Distribution shall be held in abeyance for the benefit of
the Holder until such time or times, if ever, as its right thereto would not
result in the Holder and its affiliates exceeding the Beneficial Ownership
Limitation, at which time or times the Holder shall be granted such Distribution
(and any Distributions declared or made on such initial Distribution or on any
subsequent Distribution held similarly in abeyance) to the same extent as if
there had been no such limitation). (b) Notice of Adjustment. When any
adjustment is required to be made in the number or kind of shares purchasable
upon exercise of the Warrant, or in the Exercise Price, the Company shall
promptly notify the Holder of such event and of the number of Warrant Shares or
other securities or property thereafter purchasable upon exercise of this
Warrant. (c) Calculations. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least $0.01
in such price; provided, however, that any adjustment which by reason of this
Section 2(c) is not required to be made shall be carried forward and taken into
account in any subsequent adjustments under this Section 2. All calculations
under this Section 2 shall be made by the Company in good faith and shall be
made to the nearest cent or to the nearest one hundredth of a share, as
applicable. No adjustment need be made for a change in the par value or no par
value of the Company’s Common Stock. (d) Treatment of Warrant upon a Change of
Control. (1) If, at any time while this Warrant is outstanding, there is a
Change of Control (as defined below), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Change of Control if it had been, immediately prior to
such Change of Control, the holder of the number of Warrant Shares then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Change of Control, and the Company shall apportion the Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Change of Control, then the Holder shall be given
the same choice as to the Alternate Consideration it receives upon any exercise
of this Warrant following such Change of Control. Any successor to the Company
or surviving entity in such Change of Control shall issue to the Holder a new
warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. -5-
74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente052.jpg]
(2) Notice of a Change of Control. The Company shall provide written notice to
the Holder of a Change of Control reasonably promptly after public announcement
thereof (and, in any event, not less than twenty (20) trading days prior to the
consummation of such Change of Control) and such notice shall include (i) the
projected date of consummation of the Change of Control to the extent known at
the time such notice is delivered and (ii) the expected consideration to be
received by the Company’s stockholders in such Change of Control. (3) As used in
this Warrant, a “Change of Control” shall mean (i) a merger or consolidation of
the Company with another entity, in which the Company is not the survivor or the
stockholders of the Company immediately prior to such merger or consolidation do
not own, directly or indirectly, at least 50% of the voting securities of the
surviving entity, (ii) the sale, assignment, transfer, conveyance or other
disposal of all or substantially all of the properties or assets or all or a
majority of the outstanding voting securities of the Company, (iii) a purchase,
tender or exchange offer accepted by the holders of a majority of the
outstanding voting shares of capital stock of the Company directly or
indirectly, in one or more related transactions, (iv) a “person” or “group” (as
these terms are used for purposes of Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of at least a majority of the outstanding shares of Common Stock
of the Company through a stock purchase agreement or other business combination
(including, without limitation, a reorganization, reclassification, spin off or
scheme of arrangement) with another person, or (v) the Company has elected to
reorganize, recapitalize or reclassify its Common Stock (other than to change
domicile). 3. NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant, the
Holder shall not have, nor exercise, any rights as a stockholder of the Company
(including without limitation the right to notification of stockholder meetings
or the right to receive any notice or other communication concerning the
business and affairs of the Company), except as provided in Section 8 below. 4.
COVENANT TO PERFORM; NON-CIRCUMVENTION. The Company hereby covenants and agrees
that the Company will at all times in good faith carry out all the provisions of
this Warrant and will not, by amendment of its certificate of incorporation,
bylaws or other organizational documents or through a Change of Control,
dissolution, sale of assets or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take such actions as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as this Warrant is
outstanding, take action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of this Warrant, 100% of the number of shares of Common
Stock issuable upon exercise of this Warrant then outstanding. -6- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente053.jpg]
5. MECHANICS OF EXERCISE. Delivery of Warrant Shares Upon Exercise. This Warrant
may be exercised by the Holder hereof upon the delivery of a Notice of Exercise
(the “Exercise Notice”) attached hereto as Exhibit A properly completed and duly
executed by the Holder hereof, at the office of the Warrant Agent designated for
such purpose together with this Warrant and payment in full of the Exercise
Price (unless the Holder has elected to Net Exercise) then in effect with
respect to the number of Warrant Shares as to which the Warrant is being
exercised. This Warrant shall be deemed to have been exercised immediately prior
to the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the Warrant Shares issuable upon such
exercise shall be treated for all purposes as the holder of such shares of
record as of the close of business on such date. Notwithstanding anything herein
to the contrary (although the Holder may surrender the Warrant to, and receive a
replacement Warrant from, the Company), the Holder shall not be required to
physically surrender this Warrant to the Company or the Warrant Agent until the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company or Warrant Agent for cancellation within three (3)
trading days of the date the final Exercise Notice is delivered to the Company.
Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased. On or before the second (2nd)
trading day following the date on which the Warrant Agent has received each of
the Exercise Notice, this Warrant and the aggregate Exercise Price (or
confirmation from the Company of the number of shares of Warrant Shares issuable
in connection with a duly executed and delivered notice of Net Exercise), the
Warrant Agent shall transmit by facsimile an acknowledgment of confirmation of
receipt of the Exercise Notice to the Company’s transfer agent (“Transfer
Agent”). The Company shall deliver any objection to the Exercise Notice on or
before the second trading day following the date on which the Company has
received the Exercise Notice. On or before the second (2nd) trading day
following the date on which the Warrant Agent has received the Exercise Notice
and the aggregate Exercise Price (the “Share Delivery Date”), the Warrant Agent
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program and either (i)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (ii) this
Warrant is being exercised via cashless exercise and Rule 144 is available, upon
the request of the Holder, credit such aggregate number of Warrant Shares to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, and (y) there is not an effective
registration statement permitting the issuance of the Warrant Shares to or
resale of the Warrant Shares by the Holder or (z) this Warrant is being
exercised via cashless exercise and Rule 144 is not available, upon the request
of the Holder, issue and dispatch by first class mail, postage prepaid, to the
address as specified in the Exercise Notice, a certificate, registered in the
Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise. Upon delivery of the -7- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente054.jpg]
Exercise Notice and the payment of the aggregate Exercise Price (or a duly
executed and delivered notice of Net Exercise), the Holder shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates or book-entry position evidencing such Warrant
Shares, as the case may be. The Company shall pay any and all taxes (other than
taxes based upon the income of the Holder) which may be payable with respect to
the issuance and delivery of Warrant Shares upon exercise of this Warrant;
provided, that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issue and delivery of shares
of Common Stock in any name other than that of the Holder, in either case with
respect to any income or transfer tax due by the Holder with respect to such
shares of Common Stock issued upon exercise of this Warrant. The Warrant Agent
shall not have any duty or obligation to take any action under any section of
this Agreement that requires the payment of taxes and/or charges unless and
until it is satisfied that all such payments have been made.Company’s Failure to
Timely Deliver Securities. If the Company shall fail for any reason or for no
reason to issue to the Holder by the Share Delivery Date in compliance with the
terms of this Section 5, a certificate or book entry position for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Warrant, and if on or
after such trading day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company, then the Company shall, within three (3)
trading days after the Holder’s request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased less the Exercise Price (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate or evidence of book entry
position (and to issue such Warrant Shares) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates or
evidence of book entry position representing such Warrant Shares and pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the closing
bid price on the date of exercise. The Warrant Agent shall have no
responsibility for any amounts that may be payable or paid to any Holder, person
or entity under this Warrant for any such failure by the Company (or the Warrant
Agent on the Company’s behalf) and the Company shall indemnify and hold harmless
the Warrant Agent against all claims made against the Warrant Agent for any such
failure. (c) [Holder’s Exercise Limitation. Notwithstanding anything to the
contrary contained in this Warrant, this Warrant shall not be exercisable by the
Holder pursuant to Section 1 or otherwise, to the extent (but only to the
extent) that after giving effect to such issuance after exercise as set forth on
the applicable Notice of Exercise, the Holder (together with the Holder’s
affiliates, and any other persons acting as a group together with the Holder or
any of the Holder’s affiliates (such person, “Attribution Parties”)), would
beneficially own in excess of [4.99]% of the -8- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente055.jpg]
number of shares of Common Stock outstanding immediately after giving effect to
the issuance of shares of Common Stock issuable upon exercise of this Warrant
(the “Beneficial Ownership Limitation”); [provided, that notwithstanding
anything herein to the contrary, this limitation on exercise shall not be
applicable to any person that beneficially owns 10.0% or more of the Company’s
outstanding Common Stock immediately prior to the exercise of this Warrant, but
without giving effect to any shares of Common Stock underlying this Warrant].
Notwithstanding the forgoing, the Holder shall have the right to increase or
decrease the Beneficial Ownership Limitation (to an amount not to exceed
[19.99]% of the number of shares of Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon exercise
of this Warrant [if exceeding that limit would result in a change of control as
set forth in Nasdaq Listing Rule 5635(b))], with any increase to be effective
only upon the Holder providing the Company with prior written notice of such
increase, which shall be effective 61 days after delivery of such notice to the
Company. To the extent the above limitation applies, the determination of
whether this Warrant shall be exercisable (vis-à-vis other convertible,
exercisable or exchangeable securities owned by the Holder or any of its
Attribution Parties) and of which such securities shall be exercisable (as among
all such securities owned by the Holder or any of its Attribution Parties)
shall, subject to such Beneficial Ownership Limitation, be determined by the
Holder, and the Company shall have no responsibility for determining the
accuracy of the Holder’s determination. No prior inability to exercise this
Warrant pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
exercisability. For purposes of the calculation of the Beneficial Ownership
Limitation, the aggregate number of shares of Common Stock beneficially owned by
the Holder and its Attribution Parties shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the Holder or any of its
Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Attribution Parties. Except as set forth in the preceding sentence, for purposes
of this section, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 5(c), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Securities and Exchange Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the -9- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente056.jpg]
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Attribution Parties
since the date as of which such number of outstanding shares of Common Stock was
reported. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 5(c)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. Upon the reasonable written request of the
Holder, the Company shall within three (3) trading days confirm orally or in
writing to the Holder the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Warrant or securities issued pursuant to the Purchase
Agreement.] 6. CERTIFICATE OF ADJUSTMENT. Whenever the Exercise Price or number
or type of securities issuable upon exercise of this Warrant is adjusted, as
herein provided, the Company shall, at its expense, promptly deliver to the
Holder and the Warrant Agent a certificate of an officer of the Company setting
forth the nature of such adjustment and showing in detail the facts upon which
such adjustment is based. The Warrant Agent shall be fully protected in relying
on such a certificate and shall have not be deemed to have any knowledge of the
occurrence of an adjustment unless and until it has received such a certificate.
In no event shall the Warrant Agent have any obligation to calculate any of the
adjustments, all such calculations being the responsibility of the Company. 7.
NOTICES. In the event of: (a) any taking by the Company of a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive any dividend (other than a cash dividend
payable out of earned surplus of the Company) or other distribution, or any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other right; or (b)
any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then and in each such event the Company will promptly mail or cause to
be delivered to the Warrant Agent and Holder (or a permitted transferee) a
notice specifying (i) the date on which any such record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, and (ii) the date on which
any such dissolution, liquidation or winding-up is to take place, and the time,
if any, as of which the holders of record of Common Stock (or other securities)
shall be entitled to exchange their shares of -10- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente057.jpg]
Common Stock (or other securities) for securities or other property deliverable
upon such dissolution, liquidation or winding-up. Such notice shall be delivered
at least twenty (20) days prior to the date therein specified. (c) Whenever any
other notice is required to be given under this Warrant, unless otherwise
provided herein, the Company shall provide prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefore. 8. REPLACEMENT OF WARRANTS. On receipt of
evidence reasonably satisfactory to the Company and Warrant Agent of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction of this Warrant, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company and Warrant
Agent or, in the case of any such mutilation, on surrender and cancellation of
such Warrant, the Company at its expense will execute and deliver, in lieu
thereof, a new Warrant of like tenor. 9. ISSUANCE OF NEW WARRANTS. Whenever the
Company is required to issue a new Warrant pursuant to the terms of this
Warrant, such new Warrant (i) shall be of like tenor with this Warrant, (ii)
shall represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Sections 8 or 9, the Warrant Shares
designated by the Holder which, when added to the number of shares of Common
Stock underlying the other new Warrants issued in connection with such issuance,
does not exceed the number of Warrant Shares then underlying this Warrant),
(iii) shall have an issuance date, as indicated on the face of such new Warrant
which is the same as the Issuance Date, and (iv) shall have the same rights and
conditions as this Warrant. 10. NO FRACTIONAL SHARES. No fractional Warrant
Shares or scrip representing fractional shares will be issued upon exercise of
this Warrant. In lieu of any fractional shares which would otherwise be
issuable, the Company shall pay cash equal to the product of such fraction
multiplied by the Fair Market Value of one Warrant Share. 11. AMENDMENT AND
WAIVER. Except as otherwise provided herein, the provisions of this Warrant may
be amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Holder. 12. TRADING DAYS. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall be other than a day on which the Common Stock
is traded (which for the avoidance of doubt includes a Saturday, Sunday or a
legal U.S. holiday) on the Nasdaq Capital Market, or, if the Nasdaq Capital
Market is not the principal trading market for the Common Stock or other such
securities, as applicable, then on the principal securities exchange or
securities market on which the Common Stock is then traded, then such -11-
74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente058.jpg]
action may be taken or such right may be exercised on the next succeeding day on
which the Common Stock is so traded. 13. TRANSFERS; EXCHANGES. (a) Subject to
compliance with applicable federal and state securities laws and Section 7
hereof, this Warrant may be transferred by the Holder with respect to all of the
Warrant Shares purchasable hereunder. For a transfer of this Warrant as an
entirety by Holder, upon surrender of this Warrant to the Warrant Agent,
together with the Notice of Assignment in the form attached hereto as Exhibit B
properly completed and duly executed by the Holder, the Company shall issue a
new Warrant of the same denomination to the assignee. Upon surrender of this
Warrant to the Warrant Agent, together with the Notice of Assignment in the form
attached hereto as Exhibit B properly completed and duly executed by the Holder
accompanied by a signature guarantee from an eligible guarantor institution
participating in a signature guarantee program approved by the Securities
Transfer Association (a “signature guarantee”), for transfer of this Warrant
with respect to a portion of the Warrant Shares purchasable hereunder, the
Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 9), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 9) to the Holder representing the right to purchase the number of
Warrant Shares not being transferred. (b) This Warrant is exchangeable, without
expense, at the option of the Holder, upon presentation and surrender hereof to
the Warrant Agent for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder. This Warrant may be combined with other warrants
that carry the same rights upon presentation hereof at the office of the Warrant
Agent designated for such purpose together with a written notice specifying the
denominations in which new warrants are to be issued to the Holder and signed by
the Holder hereof. The term “Warrants” as used herein includes any warrants into
which this Warrant may be divided or exchanged. All Warrant Certificates
surrendered for the purpose of transfer, split up, combination or exchange, when
surrendered to the Warrant Agent shall be accompanied by a signature guarantee.
(c) If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be either (i)
registered pursuant to an effective registration statement under the Securities
Act and under applicable state securities or blue sky laws or (ii) eligible for
resale pursuant to Rule 144, the Company may require, as a condition of allowing
such transfer, that the Holder or transferee of this Warrant, as the case may
be, provide to the Company an opinion of counsel selected by the Holder and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Warrant under the
Securities Act. -12- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente059.jpg]
(d) The Holder, by the acceptance hereof, represents and warrants that it is
acquiring this Warrant and, upon any exercise hereof, will acquire the Warrant
Shares issuable upon such exercise, for its own account and not with a view to
or for distributing or reselling such Warrant Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, except
pursuant to sales registered or exempted under the Securities Act. 14. GOVERNING
LAW; VENUE. All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. With respect to any disputes arising
out of or related to this Warrant, the parties consent to the exclusive
jurisdiction of, and venue in, the state courts in the State of New York (or in
the event of exclusive federal jurisdiction, the courts of the District of New
York). Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. 15. DISPUTE RESOLUTION. In the case of a
dispute as to the determination of the Exercise Price, the arithmetic
calculation of the Warrant Shares or under Sections 2 or 6, the disputing party
shall submit the disputed determinations or arithmetic calculations to the other
party. If the Holder and the Company are unable to agree upon such determination
or calculation of the Exercise Price or the Warrant Shares within three (3)
trading days of such disputed determination or arithmetic calculation being
submitted to the non-disputing party, then the Company shall, within two (2)
trading days submit the dispute to an independent, reputable accountant. The
Company shall cause, at the expense of the prevailing party, the accountant to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) trading days from the time it receives the
disputed determinations or calculations. Such accountant’s determination or
calculation shall be binding upon all parties absent demonstrable error. 16.
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant. -13- 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente060.jpg]
17. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant. 18. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of the Holder. The provisions
of this Warrant are intended to be for and the benefit of any Holder from time
to time of this Warrant and shall be enforceable by the Holder or holder of
Warrant Shares. 19. RESTRICTIONS. The Holder acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered, must
comply with the applicable restrictions upon resale imposed by state and federal
securities laws. 20. MISCELLANEOUS. All notices, requests, consents and other
communications hereunder shall be in writing, shall be sent by confirmed
electronic mail, or mailed by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, and shall be
deemed given when so sent in the case of electronic mail transmission, or when
so received in the case of mail or courier, and addressed as follows: (a) if to
the Company, at Cambridge Discovery Park, 100 Acorn Park Drive, 5th Floor,
Cambridge, MA 02140, Attention: Finance Department; with a copy to (which shall
not constitute notice) Ropes & Gray LLP, Prudential Tower, 800 Boylston Street
Boston, MA 02199-3600, Attention: Marc Rubenstein and (b) if to the Holder, at
such address or addresses (including copies to counsel) as may have been
furnished by the Holder to the Company in writing. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provisions. [Signature Page Follows] -14-
74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente061.jpg]
IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above. GENOCEA BIOSCIENCES, INC. By: Name: Title:
SIGNATURE PAGE TO WARRANT NO. 2019-«WARRANT NO»



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente062.jpg]
EXHIBIT A NOTICE OF INTENT TO EXERCISE (To be signed only upon exercise of
Warrant) To: Genocea Biosciences, Inc. The undersigned, the Holder of the
attached Warrant, hereby irrevocably elects to exercise the purchase right
represented by such Warrant for, and to purchase thereunder,
__________________________ shares of Common Stock of Genocea Biosciences, Inc.,
a Delaware corporation (the “Company”), and (choose one) __________ herewith
makes payment of USD ___________________________ thereof or __________ elects to
Net Exercise the Warrant pursuant to Section 1(b)(2) thereof. The undersigned
requests that the certificates or book entry position evidencing the shares to
be acquired pursuant to such exercise be issued in the name of, and delivered to
__________________________________________, whose address is
______________________________________________________________________________
______________________. By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended) permitted to be owned under Section
5(c) of the Warrant to which this notice relates. By its signature below the
undersigned hereby represents and warrants that it is an “accredited investor”
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act
of 1933, as amended, and agrees to be bound by the terms and conditions of the
attached Warrant as of the date hereof, including Section 7 thereof. DATED:
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant) [Holder Name] Address: 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente063.jpg]
74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente064.jpg]
EXHIBIT B NOTICE OF ASSIGNMENT FORM FOR VALUE RECEIVED, [Holder Name] (the
“Assignor”) hereby sells, assigns and transfers all of the rights of the
undersigned Assignor under the attached Warrant with respect to the number of
shares of common stock of Genocea Biosciences, Inc., a Delaware corporation (the
“Company”), covered thereby set forth below, to the following “Assignee” and, in
connection with such transfer, represents and warrants to the Company that the
transfer is in compliance with Section 7 of the Warrant and applicable federal
and state securities laws: NAME OF ASSIGNEE ADDRESS Number of shares: Dated:
Signature: ASSIGNEE ACKNOWLEDGMENT The undersigned Assignee acknowledges that it
has reviewed the attached Warrant and by its signature below it hereby
represents and warrants that it is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended,
and agrees to be bound by the terms and conditions of the Warrant as of the date
hereof, including Section 7 thereof. Signature: By: Its: Address: [Signature
guarantee] 74024542_12



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente065.jpg]
EXHIBIT D FORM OF PRE-FUNDED WARRANT 39. 74109921_16



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente066.jpg]
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. CLASS B WARRANT NO. 2019-[______] NUMBER OF SHARES: [_______]
DATE OF ISSUANCE: February 14, 2019 (subject to adjustment hereunder) EXPIRATION
DATE: February 14, 2039 CLASS B PRE-FUNDED WARRANT TO PURCHASE SHARES OF COMMON
STOCK OF GENOCEA BIOSCIENCES, INC. This Class B Warrant (the “Warrant”) is
issued by Genocea Biosciences, Inc., a Delaware corporation (the “Company”), to
[________], or its registered assigns (including any successors or assigns, the
“Holder”), and is subject to the terms and conditions set forth below. The
Warrant is being issued pursuant to a Warrant Agreement between the Company and
Computershare Inc., a Delaware corporation (“Computershare”), and its fully
owned subsidiary Computershare Trust Company, N.A., a national banking
association (collectively with Computershare, the “Warrant Agent”). 1. EXERCISE
OF WARRANT. (a) Number and Exercise Price of Warrant Shares; Expiration Date.
Subject to the terms and conditions set forth herein, the Holder is entitled to
purchase from the Company up to [______] shares of the Company’s Common Stock,
$0.001 par value per share (the “Common Stock”) (as adjusted from time to time
pursuant to the provisions of this Warrant) (the “Warrant Shares”) on or before
5:00 p.m. New York City time on February 14, 2039 (the “Expiration Date”). The
aggregate exercise price of this Warrant of $0.5026, except for a nominal
exercise price of $0.01 per Warrant Share, was paid to the Company on or prior
to the date of issuance of this Warrant, and, consequently, no additional
consideration (other than the nominal exercise price of $0.01 per Warrant Share)
shall be required to be paid by the Holder to effect any exercise of this
Warrant. The Holder shall not be entitled to return or refund of all, or any
portion, of such pre-paid aggregate exercise price under any circumstance or for
any reason whatsoever, including in the 1 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente067.jpg]
event this Warrant shall not have been exercised prior to the Expiration Date.
The remaining unpaid exercise price per share of Common Stock under this Warrant
shall be $0.01, subject to adjustment as provided herein (the “Exercise Price”).
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in that certain Subscription Agreement dated as of February 11, 2019,
among the Company and the purchasers signatory thereto. (b) Method of Exercise.
While this Warrant remains outstanding and exercisable in accordance with
Section 1(a) above, the Holder may exercise this Warrant in whole or in part in
accordance with Section 5 by either: (1) wire transfer to the Company or
cashier’s check drawn on a United States bank made payable to the order of the
Company, or (2) exercising of the right to credit the Exercise Price against the
Fair Market Value (as defined below) of the Warrant Shares (as defined below) at
the time of exercise (the “Net Exercise”) pursuant to Section 1(c). (c) Net
Exercise. At any time the Holder may elect to exercise this Warrant by Net
Exercise pursuant to this Section 1(c). At any time that this Warrant may be
exercised by Net Exercise pursuant to this Section 1(c), if the Company shall
receive written notice from the Holder at the time of exercise of this Warrant
that the Holder elects to Net Exercise the Warrant, the Company shall deliver to
such Holder (without payment by the Holder of any exercise price in cash) that
number of Warrant Shares computed using the following formula: Y (A - B) X  A
Where X = The number of Warrant Shares to be issued to the Holder. Y = The
number of Warrant Shares purchasable under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant being cancelled (at
the date of such calculation). A = The Fair Market Value of one share of Common
Stock (at the date of such calculation). B = The Exercise Price (as adjusted to
the date of such calculations). The “Fair Market Value” of one share of Common
Stock shall mean (x) the last reported sale price and, if there are no sales,
the last reported bid price, of the Common Stock on the last trading day prior
to the date of exercise on the trading market on which the Common Stock is
listed as reported by Bloomberg Financial Markets (or a comparable reporting
service of national -2- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente068.jpg]
reputation selected by the Company and reasonably acceptable to the Holder if
Bloomberg Financial Markets is not then reporting sales prices of the Common
Stock) (collectively, “Bloomberg”), or (y) if the foregoing does not apply, the
last sales price of such security in the over-the-counter market on the pink
sheets by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.) (the
“pink sheets”) or bulletin board for such security as reported by Bloomberg, or
if no sales price is so reported, the last bid price of the Common Stock as
reported by Bloomberg or (z) if the fair market value cannot be calculated on
any of the foregoing bases, the fair market value determined by the Company’s
Board of Directors in good faith. (d) Disputes. In the case of a dispute as to
the determination of the Exercise Price or the arithmetic calculation of the
Warrant Shares, the Company shall promptly issue to the Holder the number of
Warrant Shares that are not disputed. (e) Deemed Exercise. In the event that
immediately prior to the close of business on the Expiration Date, the Fair
Market Value of one share of Common Stock (as determined in accordance with
Section 1(c) above) is greater than the then applicable Exercise Price, this
Warrant shall be deemed to be automatically exercised on a net exercise issue
basis pursuant to Section 1(c) above, and the Company shall deliver the
applicable number of shares of Common Stock to the Holder pursuant to the
provisions of Section 1(c) above and this Section 1(e). 2. CERTAIN ADJUSTMENTS.
(a) Adjustment of Number of Warrant Shares and Exercise Price. The number and
kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows: (1)
Subdivisions, Combinations and Other Issuances. If the Company shall at any time
after the Date of Issuance but prior to the Expiration Date subdivide its shares
of capital stock of the same class as the Warrant Shares, by split-up or
otherwise, or combine such shares of capital stock, or issue additional shares
of capital stock as a dividend with respect to any shares of such capital stock,
the number of Warrant Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination. Appropriate
adjustments shall also be made to the Exercise Price payable per share, but the
aggregate Exercise Price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 2(a)(1) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend. (2) Reorganizations or Mergers. In case of any
reclassification, capital reorganization or change in the capital stock of the
Company (other than as a result of a subdivision, combination or stock dividend
provided for in Section 2(a)(1) above) that occurs after the Date of Issuance,
then, as a condition of such reclassification, reorganization or change, lawful
-3- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente069.jpg]
provision shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the Holder, so that the
Holder shall thereafter have the right at any time prior to the expiration of
this Warrant to purchase, at a total price equal to that payable upon the
exercise of this Warrant, the kind and amount of shares of stock and/or other
securities or property (including, if applicable, cash) receivable in connection
with such reclassification, reorganization or change by a holder of the same
number and type of securities as were purchasable as Warrant Shares by the
Holder immediately prior to such reclassification, reorganization or change. In
any such case, appropriate provisions shall be made with respect to the rights
and interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price payable hereunder, provided the aggregate Exercise Price
shall remain the same (and, for the avoidance of doubt, this Warrant shall be
exclusively exercisable for such shares of stock and/or other securities or
property from and after the consummation of such reclassification or other
change in the capital stock of the Company). (3) Rights Upon Distribution of
Assets. If the Company shall declare or make any dividend, other distribution of
its assets (or rights to acquire its assets) or evidences of its indebtedness to
holders of shares of Common Stock generally (which dividend or other
distribution has not already been given to the Holder with respect to the
Warrant Shares), by way of return of capital or otherwise not addressed by this
Section 2 above (including, without limitation, any distribution of cash, stock
or other securities, property or options by way of a dividend, spin off,
subdivision, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant and prior to the Expiration Date, then, in each such case the
Holder shall be entitled (subject to the following proviso) to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant, including, without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution; provided, however, that the Holder shall
only be permitted to take delivery of such Distribution if and to the extent the
Holder exercises some or all of the Warrant (the portion of delivery of the
Distribution shall be based on the pro rata portion of the Warrant Shares
issuable upon the portion of the Warrant exercised as compared to the maximum
number of Warrant Shares issuable upon complete exercise of the Warrant (without
regard to any limitations or restrictions on exercise of this Warrant,
including, without limitation, the Beneficial Ownership Limitation)), provided
that, to the extent that the Warrant has not been partially or completely
exercised at the time of such Distribution, such portion of the Distribution
shall be held in abeyance for the benefit of the Holder until the Holder has
exercised the Warrant, at which time the Company shall issue to the Holder the
pro-rata portion of such Distribution equivalent to that portion of this Warrant
then exercised. Notwithstanding anything to the contrary contained herein, to
the extent that the Holder’s right to participate in any such Distribution would
result in the Holder and its affiliates exceeding the Beneficial Ownership
Limitation, if applicable pursuant to -4- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente070.jpg]
Section 5(c) herein, then the Holder shall not be entitled to participate in
such Distribution to the extent of the Beneficial Ownership Limitation (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Distribution (and beneficial ownership) to the extent of any
such excess) and the portion of such Distribution shall be held in abeyance for
the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and its affiliates exceeding the
Beneficial Ownership Limitation, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation). (b)
Notice of Adjustment. When any adjustment is required to be made in the number
or kind of shares purchasable upon exercise of the Warrant, or in the Exercise
Price, the Company shall promptly notify the Holder of such event and of the
number of Warrant Shares or other securities or property thereafter purchasable
upon exercise of this Warrant. (c) Calculations. No adjustment in the Exercise
Price shall be required unless such adjustment would require an increase or
decrease of at least $0.01 in such price; provided, however, that any adjustment
which by reason of this Section 2(c) is not required to be made shall be carried
forward and taken into account in any subsequent adjustments under this Section
2. All calculations under this Section 2 shall be made by the Company in good
faith and shall be made to the nearest cent or to the nearest one hundredth of a
share, as applicable. No adjustment need be made for a change in the par value
or no par value of the Company’s Common Stock. (d) Treatment of Warrant upon a
Change of Control. (1) If, at any time while this Warrant is outstanding, there
is a Change of Control (as defined below), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Change of Control if it had been, immediately prior to
such Change of Control, the holder of the number of Warrant Shares then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Change of Control, and the Company shall apportion the Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Change of Control, then the Holder shall be given
the same choice as to the Alternate Consideration it receives upon any exercise
of this Warrant following such Change of Control. Any successor to the Company
or surviving entity in such Change of Control shall issue to the Holder a new
warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. -5-
74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente071.jpg]
(2) Notice of a Change of Control. The Company shall provide written notice to
the Holder of a Change of Control reasonably promptly after public announcement
thereof (and, in any event, not less than twenty (20) trading days prior to the
consummation of such Change of Control) and such notice shall include (i) the
projected date of consummation of the Change of Control to the extent known at
the time such notice is delivered and (ii) the expected consideration to be
received by the Company’s stockholders in such Change of Control. (3) As used in
this Warrant, a “Change of Control” shall mean (i) a merger or consolidation of
the Company with another entity, in which the Company is not the survivor or the
stockholders of the Company immediately prior to such merger or consolidation do
not own, directly or indirectly, at least 50% of the voting securities of the
surviving entity, (ii) the sale, assignment, transfer, conveyance or other
disposal of all or substantially all of the properties or assets or all or a
majority of the outstanding voting securities of the Company, (iii) a purchase,
tender or exchange offer accepted by the holders of a majority of the
outstanding voting shares of capital stock of the Company directly or
indirectly, in one or more related transactions, (iv) a “person” or “group” (as
these terms are used for purposes of Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of at least a majority of the outstanding shares of Common Stock
of the Company through a stock purchase agreement or other business combination
(including, without limitation, a reorganization, reclassification, spin off or
scheme of arrangement) with another person, or (v) the Company has elected to
reorganize, recapitalize or reclassify its Common Stock (other than to change
domicile). 3. NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant, the
Holder shall not have, nor exercise, any rights as a stockholder of the Company
(including without limitation the right to notification of stockholder meetings
or the right to receive any notice or other communication concerning the
business and affairs of the Company), except as provided in Section 8 below. 4.
COVENANT TO PERFORM; NON-CIRCUMVENTION. The Company hereby covenants and agrees
that the Company will at all times in good faith carry out all the provisions of
this Warrant and will not, by amendment of its certificate of incorporation,
bylaws or other organizational documents or through a Change of Control,
dissolution, sale of assets or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take such actions as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as this Warrant is
outstanding, take action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of this Warrant, 100% of the number of shares of Common
Stock issuable upon exercise of this Warrant then outstanding. -6- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente072.jpg]
5. MECHANICS OF EXERCISE. Delivery of Warrant Shares Upon Exercise. This Warrant
may be exercised by the Holder hereof upon the delivery of a Notice of Exercise
(the “Exercise Notice”) attached hereto as Exhibit A properly completed and duly
executed by the Holder hereof, at the office of the Warrant Agent designated for
such purpose together with this Warrant and payment in full of the Exercise
Price (unless the Holder has elected to Net Exercise) then in effect with
respect to the number of Warrant Shares as to which the Warrant is being
exercised. This Warrant shall be deemed to have been exercised immediately prior
to the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the Warrant Shares issuable upon such
exercise shall be treated for all purposes as the holder of such shares of
record as of the close of business on such date. Notwithstanding anything herein
to the contrary (although the Holder may surrender the Warrant to, and receive a
replacement Warrant from, the Company), the Holder shall not be required to
physically surrender this Warrant to the Company or the Warrant Agent until the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company or Warrant Agent for cancellation within three (3)
trading days of the date the final Exercise Notice is delivered to the Company.
Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased. On or before the second (2nd)
trading day following the date on which the Warrant Agent has received each of
the Exercise Notice, this Warrant and the aggregate Exercise Price (or
confirmation from the Company of the number of shares of Warrant Shares issuable
in connection with a duly executed and delivered notice of Net Exercise), the
Warrant Agent shall transmit by facsimile an acknowledgment of confirmation of
receipt of the Exercise Notice to the Company’s transfer agent (“Transfer
Agent”). The Company shall deliver any objection to the Exercise Notice on or
before the second trading day following the date on which the Company has
received the Exercise Notice. On or before the second (2nd) trading day
following the date on which the Warrant Agent has received the Exercise Notice
and the aggregate Exercise Price (the “Share Delivery Date”), the Warrant Agent
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program and either (i)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (ii) this
Warrant is being exercised via cashless exercise and Rule 144 is available, upon
the request of the Holder, credit such aggregate number of Warrant Shares to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, and (y) there is not an effective
registration statement permitting the issuance of the Warrant Shares to or
resale of the Warrant Shares by the Holder or (z) this Warrant is being
exercised via cashless exercise and Rule 144 is not available, upon the request
of the Holder, issue and dispatch by first class mail, postage prepaid, to the
address as specified in the Exercise Notice, a certificate, registered in the
Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise. Upon delivery of the -7- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente073.jpg]
Exercise Notice and the payment of the aggregate Exercise Price (or a duly
executed and delivered notice of Net Exercise), the Holder shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates or book-entry position evidencing such Warrant
Shares, as the case may be. The Company shall pay any and all taxes (other than
taxes based upon the income of the Holder) which may be payable with respect to
the issuance and delivery of Warrant Shares upon exercise of this Warrant;
provided, that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issue and delivery of shares
of Common Stock in any name other than that of the Holder, in either case with
respect to any income or transfer tax due by the Holder with respect to such
shares of Common Stock issued upon exercise of this Warrant. The Warrant Agent
shall not have any duty or obligation to take any action under any section of
this Agreement that requires the payment of taxes and/or charges unless and
until it is satisfied that all such payments have been made.Company’s Failure to
Timely Deliver Securities. If the Company shall fail for any reason or for no
reason to issue to the Holder by the Share Delivery Date in compliance with the
terms of this Section 5, a certificate or book entry position for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Warrant, and if on or
after such trading day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company, then the Company shall, within three (3)
trading days after the Holder’s request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased less the Exercise Price (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate or evidence of book entry
position (and to issue such Warrant Shares) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates or
evidence of book entry position representing such Warrant Shares and pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the closing
bid price on the date of exercise. The Warrant Agent shall have no
responsibility for any amounts that may be payable or paid to any Holder, person
or entity under this Warrant for any such failure by the Company (or the Warrant
Agent on the Company’s behalf) and the Company shall indemnify and hold harmless
the Warrant Agent against all claims made against the Warrant Agent for any such
failure. (c) [Holder’s Exercise Limitation. Notwithstanding anything to the
contrary contained in this Warrant, this Warrant shall not be exercisable by the
Holder pursuant to Section 1 or otherwise, to the extent (but only to the
extent) that after giving effect to such issuance after exercise as set forth on
the applicable Notice of Exercise, the Holder (together with the Holder’s
affiliates, and any other persons acting as a group together with the Holder or
any of the Holder’s affiliates (such person, “Attribution Parties”)), would
beneficially own in excess of [4.99]% of the -8- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente074.jpg]
number of shares of Common Stock outstanding immediately after giving effect to
the issuance of shares of Common Stock issuable upon exercise of this Warrant
(the “Beneficial Ownership Limitation”); [provided, that notwithstanding
anything herein to the contrary, this limitation on exercise shall not be
applicable to any person that beneficially owns 10.0% or more of the Company’s
outstanding Common Stock immediately prior to the exercise of this Warrant, but
without giving effect to any shares of Common Stock underlying this Warrant].
Notwithstanding the forgoing, the Holder shall have the right to increase or
decrease the Beneficial Ownership Limitation (to an amount not to exceed
[19.99]% of the number of shares of Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon exercise
of this Warrant [if exceeding that limit would result in a change of control as
set forth in Nasdaq Listing Rule 5635(b))], with any increase to be effective
only upon the Holder providing the Company with prior written notice of such
increase, which shall be effective 61 days after delivery of such notice to the
Company. To the extent the above limitation applies, the determination of
whether this Warrant shall be exercisable (vis-à-vis other convertible,
exercisable or exchangeable securities owned by the Holder or any of its
Attribution Parties) and of which such securities shall be exercisable (as among
all such securities owned by the Holder or any of its Attribution Parties)
shall, subject to such Beneficial Ownership Limitation, be determined by the
Holder, and the Company shall have no responsibility for determining the
accuracy of the Holder’s determination. No prior inability to exercise this
Warrant pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
exercisability. For purposes of the calculation of the Beneficial Ownership
Limitation, the aggregate number of shares of Common Stock beneficially owned by
the Holder and its Attribution Parties shall include the number of shares of
Common Stock issuable upon exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of this Warrant beneficially owned by the Holder or any of its
Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Attribution Parties. Except as set forth in the preceding sentence, for purposes
of this section, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 5(c), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Securities and Exchange Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the -9- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente075.jpg]
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Attribution Parties
since the date as of which such number of outstanding shares of Common Stock was
reported. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 5(c)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. Upon the reasonable written request of the
Holder, the Company shall within three (3) trading days confirm orally or in
writing to the Holder the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Warrant or securities issued pursuant to the Purchase
Agreement.] 6. CERTIFICATE OF ADJUSTMENT. Whenever the Exercise Price or number
or type of securities issuable upon exercise of this Warrant is adjusted, as
herein provided, the Company shall, at its expense, promptly deliver to the
Holder and the Warrant Agent a certificate of an officer of the Company setting
forth the nature of such adjustment and showing in detail the facts upon which
such adjustment is based. The Warrant Agent shall be fully protected in relying
on such a certificate and shall have not be deemed to have any knowledge of the
occurrence of an adjustment unless and until it has received such a certificate.
In no event shall the Warrant Agent have any obligation to calculate any of the
adjustments, all such calculations being the responsibility of the Company. 7.
NOTICES. In the event of: (a) any taking by the Company of a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive any dividend (other than a cash dividend
payable out of earned surplus of the Company) or other distribution, or any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other right; or (b)
any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then and in each such event the Company will promptly mail or cause to
be delivered to the Warrant Agent and Holder (or a permitted transferee) a
notice specifying (i) the date on which any such record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, and (ii) the date on which
any such dissolution, liquidation or winding-up is to take place, and the time,
if any, as of which the holders of record of Common Stock (or other securities)
shall be entitled to exchange their shares of -10- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente076.jpg]
Common Stock (or other securities) for securities or other property deliverable
upon such dissolution, liquidation or winding-up. Such notice shall be delivered
at least twenty (20) days prior to the date therein specified. (c) Whenever any
other notice is required to be given under this Warrant, unless otherwise
provided herein, the Company shall provide prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefore. 8. REPLACEMENT OF WARRANTS. On receipt of
evidence reasonably satisfactory to the Company and Warrant Agent of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction of this Warrant, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company and Warrant
Agent or, in the case of any such mutilation, on surrender and cancellation of
such Warrant, the Company at its expense will execute and deliver, in lieu
thereof, a new Warrant of like tenor. 9. ISSUANCE OF NEW WARRANTS. Whenever the
Company is required to issue a new Warrant pursuant to the terms of this
Warrant, such new Warrant (i) shall be of like tenor with this Warrant, (ii)
shall represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Sections 8 or 9, the Warrant Shares
designated by the Holder which, when added to the number of shares of Common
Stock underlying the other new Warrants issued in connection with such issuance,
does not exceed the number of Warrant Shares then underlying this Warrant),
(iii) shall have an issuance date, as indicated on the face of such new Warrant
which is the same as the Issuance Date, and (iv) shall have the same rights and
conditions as this Warrant. 10. NO FRACTIONAL SHARES. No fractional Warrant
Shares or scrip representing fractional shares will be issued upon exercise of
this Warrant. In lieu of any fractional shares which would otherwise be
issuable, the Company shall pay cash equal to the product of such fraction
multiplied by the Fair Market Value of one Warrant Share. 11. AMENDMENT AND
WAIVER. Except as otherwise provided herein, the provisions of this Warrant may
be amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Holder. 12. TRADING DAYS. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall be other than a day on which the Common Stock
is traded (which for the avoidance of doubt includes a Saturday, Sunday or a
legal U.S. holiday) on the Nasdaq Capital Market, or, if the Nasdaq Capital
Market is not the principal trading market for the Common Stock or other such
securities, as applicable, then on the principal securities exchange or
securities market on which the Common Stock is then traded, then such -11-
74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente077.jpg]
action may be taken or such right may be exercised on the next succeeding day on
which the Common Stock is so traded. 13. TRANSFERS; EXCHANGES. (a) Subject to
compliance with applicable federal and state securities laws and Section 7
hereof, this Warrant may be transferred by the Holder with respect to all of the
Warrant Shares purchasable hereunder. For a transfer of this Warrant as an
entirety by Holder, upon surrender of this Warrant to the Warrant Agent,
together with the Notice of Assignment in the form attached hereto as Exhibit B
properly completed and duly executed by the Holder, the Company shall issue a
new Warrant of the same denomination to the assignee. Upon surrender of this
Warrant to the Warrant Agent, together with the Notice of Assignment in the form
attached hereto as Exhibit B properly completed and duly executed by the Holder
accompanied by a signature guarantee from an eligible guarantor institution
participating in a signature guarantee program approved by the Securities
Transfer Association (a “signature guarantee”), for transfer of this Warrant
with respect to a portion of the Warrant Shares purchasable hereunder, the
Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 9), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 9) to the Holder representing the right to purchase the number of
Warrant Shares not being transferred. (b) This Warrant is exchangeable, without
expense, at the option of the Holder, upon presentation and surrender hereof to
the Warrant Agent for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder. This Warrant may be combined with other warrants
that carry the same rights upon presentation hereof at the office of the Warrant
Agent designated for such purpose together with a written notice specifying the
denominations in which new warrants are to be issued to the Holder and signed by
the Holder hereof. The term “Warrants” as used herein includes any warrants into
which this Warrant may be divided or exchanged. All Warrant Certificates
surrendered for the purpose of transfer, split up, combination or exchange, when
surrendered to the Warrant Agent shall be accompanied by a signature guarantee.
(c) If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be either (i)
registered pursuant to an effective registration statement under the Securities
Act and under applicable state securities or blue sky laws or (ii) eligible for
resale pursuant to Rule 144, the Company may require, as a condition of allowing
such transfer, that the Holder or transferee of this Warrant, as the case may
be, provide to the Company an opinion of counsel selected by the Holder and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Warrant under the
Securities Act. -12- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente078.jpg]
(d) The Holder, by the acceptance hereof, represents and warrants that it is
acquiring this Warrant and, upon any exercise hereof, will acquire the Warrant
Shares issuable upon such exercise, for its own account and not with a view to
or for distributing or reselling such Warrant Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, except
pursuant to sales registered or exempted under the Securities Act. 14. GOVERNING
LAW; VENUE. All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. With respect to any disputes arising
out of or related to this Warrant, the parties consent to the exclusive
jurisdiction of, and venue in, the state courts in the State of New York (or in
the event of exclusive federal jurisdiction, the courts of the District of New
York). Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. 15. DISPUTE RESOLUTION. In the case of a
dispute as to the determination of the Exercise Price, the arithmetic
calculation of the Warrant Shares or under Sections 2 or 6, the disputing party
shall submit the disputed determinations or arithmetic calculations to the other
party. If the Holder and the Company are unable to agree upon such determination
or calculation of the Exercise Price or the Warrant Shares within three (3)
trading days of such disputed determination or arithmetic calculation being
submitted to the non-disputing party, then the Company shall, within two (2)
trading days submit the dispute to an independent, reputable accountant. The
Company shall cause, at the expense of the prevailing party, the accountant to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) trading days from the time it receives the
disputed determinations or calculations. Such accountant’s determination or
calculation shall be binding upon all parties absent demonstrable error. 16.
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant. -13- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente079.jpg]
17. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant. 18. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of the Holder. The provisions
of this Warrant are intended to be for and the benefit of any Holder from time
to time of this Warrant and shall be enforceable by the Holder or holder of
Warrant Shares. 19. RESTRICTIONS. The Holder acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered, must
comply with the applicable restrictions upon resale imposed by state and federal
securities laws. 20. MISCELLANEOUS. All notices, requests, consents and other
communications hereunder shall be in writing, shall be sent by confirmed
electronic mail, or mailed by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, and shall be
deemed given when so sent in the case of electronic mail transmission, or when
so received in the case of mail or courier, and addressed as follows: (a) if to
the Company, at Cambridge Discovery Park, 100 Acorn Park Drive, 5th Floor,
Cambridge, MA 02140, Attention: Finance Department; with a copy to (which shall
not constitute notice) Ropes & Gray LLP, Prudential Tower, 800 Boylston Street
Boston, MA 02199-3600, Attention: Marc Rubenstein and (b) if to the Holder, at
such address or addresses (including copies to counsel) as may have been
furnished by the Holder to the Company in writing. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provisions. [Signature Page Follows] -14- 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente080.jpg]
IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above. GENOCEA BIOSCIENCES, INC. By: Name: Title:
SIGNATURE PAGE TO WARRANT NO. 2019-«WARRANT NO» 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente081.jpg]
EXHIBIT A NOTICE OF INTENT TO EXERCISE (To be signed only upon exercise of
Warrant) To: Genocea Biosciences, Inc. The undersigned, the Holder of the
attached Warrant, hereby irrevocably elects to exercise the purchase right
represented by such Warrant for, and to purchase thereunder,
__________________________ shares of Common Stock of Genocea Biosciences, Inc.,
a Delaware corporation (the “Company”), and (choose one) __________ herewith
makes payment of USD ___________________________ thereof or __________ elects to
Net Exercise the Warrant pursuant to Section 1(b)(2) thereof. The undersigned
requests that the certificates or book entry position evidencing the shares to
be acquired pursuant to such exercise be issued in the name of, and delivered to
__________________________________________, whose address is
______________________________________________________________________________
______________________. By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended) permitted to be owned under Section
5(c) of the Warrant to which this notice relates. By its signature below the
undersigned hereby represents and warrants that it is an “accredited investor”
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act
of 1933, as amended, and agrees to be bound by the terms and conditions of the
attached Warrant as of the date hereof, including Section 7 thereof. DATED:
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant) [Holder Name] Address: 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente082.jpg]
74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente083.jpg]
EXHIBIT B NOTICE OF ASSIGNMENT FORM FOR VALUE RECEIVED, [Holder Name] (the
“Assignor”) hereby sells, assigns and transfers all of the rights of the
undersigned Assignor under the attached Warrant with respect to the number of
shares of common stock of Genocea Biosciences, Inc., a Delaware corporation (the
“Company”), covered thereby set forth below, to the following “Assignee” and, in
connection with such transfer, represents and warrants to the Company that the
transfer is in compliance with Section 7 of the Warrant and applicable federal
and state securities laws: NAME OF ASSIGNEE ADDRESS Number of shares: Dated:
Signature: ASSIGNEE ACKNOWLEDGMENT The undersigned Assignee acknowledges that it
has reviewed the attached Warrant and by its signature below it hereby
represents and warrants that it is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended,
and agrees to be bound by the terms and conditions of the Warrant as of the date
hereof, including Section 7 thereof. Signature: By: Its: Address: 74201950_4



--------------------------------------------------------------------------------



 
[a1subscriptionagreemente084.jpg]
[Signature guarantee] 74201950_4



--------------------------------------------------------------------------------



 